 

Exhibit 10.1

 

 



 

 [tm1928414d_ex10-1.jpg]
THIRD
AMENDED AND RESTATED CREDIT AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

THE LENDERS THAT ARE PARTIES HERETO

as the Lenders,

and

ASURE SOFTWARE, INC.

as Borrower

Dated as of December 31, 2019
 

 



 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

1. DEFINITIONS AND CONSTRUCTION 1   1.1.  Definitions 1   1.2.    Accounting
Terms 1   1.3.    Code 2   1.4.    Construction 2   1.5.    Time References 3  
1.6.    Schedules and Exhibits 3   1.7.    Divisions 3     2. LOANS AND TERMS OF
PAYMENT 4   2.1.    Revolving Loans 4   2.2.    Term Loans 5   2.3.    Borrowing
Procedures and Settlements 5   2.4.    Payments; Reductions of Commitments;
Prepayments 12   2.5.    Promise to Pay; Promissory Notes 19   2.6.    Interest
Rates and Letter of Credit Fee:  Rates, Payments, and Calculations 19   2.7.   
Crediting Payments 21   2.8.    Designated Account 21   2.9.    Maintenance of
Loan Account; Statements of Obligations 21   2.10.    Fees 22   2.11.    Letters
of Credit 23   2.12.    LIBOR Option 32   2.13.    Capital Requirements 35      
3. CONDITIONS; TERM OF AGREEMENT 37   3.1.    Conditions Precedent to the
Initial Extension of Credit 37   3.2.    Conditions Precedent to all Extensions
of Credit 37   3.3.    Maturity 37   3.4.    Effect of Maturity 37   3.5.   
Early Termination by Borrower 38   3.6.    Conditions Subsequent 38       4.
REPRESENTATIONS AND WARRANTIES 38   4.1.    Due Organization and Qualification;
Subsidiaries 38   4.2.    Due Authorization; No Conflict 39   4.3.   
Governmental Consents 39   4.4.    Binding Obligations; Perfected Liens 40  
4.5.    Title to Assets; No Encumbrances 40   4.6.    Litigation 40   4.7.   
Compliance with Laws 41   4.8.    No Material Adverse Effect 41   4.9.   
Solvency 41   4.10.    Employee Benefits 41

 



-i-

 

 

  4.11.    Environmental Condition 41   4.12.    Complete Disclosure 42  
4.13.    Patriot Act 42   4.14.    Indebtedness 42   4.15.    Payment of Taxes
43   4.16.    Margin Stock 43   4.17.    Governmental Regulation 43   4.18.   
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws 43   4.19.   
Employee and Labor Matters 44   4.20.    Leases 44   4.21.    Hedge Agreements
44   4.22.    Privacy and Information Security 44       5. AFFIRMATIVE COVENANTS
45   5.1.    Financial Statements, Reports, Certificates 45   5.2.    Reporting
45   5.3.    Existence 45   5.4.    Maintenance of Properties 45   5.5.    Taxes
46   5.6.    Insurance 46   5.7.    Inspection 46   5.8.    Compliance with Laws
47   5.9.    Environmental 47   5.10.    Disclosure Updates 47   5.11.   
Formation of Subsidiaries 48   5.12.    Further Assurances 48   5.13.    Lender
Meetings 49   5.14.    Bank Products 49   5.15.    Hedge Agreements 49  
5.16.    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws 49  
5.17.    Information Security Requirements; Personal Information 49       6.
NEGATIVE COVENANTS 50   6.1.    Indebtedness 50   6.2.    Liens 50   6.3.   
Restrictions on Fundamental Changes 50   6.4.    Disposal of Assets 50   6.5.   
Nature of Business 51   6.6.    Prepayments and Amendments 51   6.7.   
Restricted Payments 51   6.8.    Accounting Methods 52   6.9.    Investments 52
  6.10.    Transactions with Affiliates 52   6.11.    Use of Proceeds 53  
6.12.    Limitation on Issuance of Equity Interests 53   6.13.   
Anti-Corruption Laws/Sanctions 53

 



-ii-

 

 

7. FINANCIAL COVENANTS 53       8. EVENTS OF DEFAULT 55   8.1.    Payments 55  
8.2.    Covenants 55   8.3.    Judgments 56   8.4.    Voluntary Bankruptcy, etc.
56   8.5.    Involuntary Bankruptcy, etc. 56   8.6.    Default Under Other
Agreements 56   8.7.    Representations, etc. 56   8.8.    Guaranty 57   8.9.   
Security Documents 57   8.10.    Loan Documents 57   8.11.    Change of Control
57       9. RIGHTS AND REMEDIES 57   9.1.    Rights and Remedies 57   9.2.   
Remedies Cumulative 58       10. WAIVERS; INDEMNIFICATION 58   10.1.    Demand;
Protest; etc. 58   10.2.    The Lender Group's Liability for Collateral 58  
10.3.    Indemnification 59       11. NOTICES 60       12. CHOICE OF LAW AND
VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION 61       13. ASSIGNMENTS
AND PARTICIPATIONS; SUCCESSORS 64   13.1.    Assignments and Participations 64  
13.2.    Successors 69       14. AMENDMENTS; WAIVERS 69   14.1.    Amendments
and Waivers 69   14.2.    Replacement of Certain Lenders 71   14.3.    No
Waivers; Cumulative Remedies 72       15. AGENT; THE LENDER GROUP 72   15.1.   
Appointment and Authorization of Agent 72   15.2.    Delegation of Duties 73  
15.3.    Liability of Agent 73   15.4.    Reliance by Agent 74   15.5.    Notice
of Default or Event of Default 74   15.6.    Credit Decision 74   15.7.    Costs
and Expenses; Indemnification 75   15.8.    Agent in Individual Capacity 76  
15.9.    Successor Agent 76

 



-iii-

 

 

  15.10.    Lender in Individual Capacity 77   15.11.    Collateral Matters 77  
15.12.    Restrictions on Actions by Lenders; Sharing of Payments 79   15.13.   
Agency for Perfection 79   15.14.    Payments by Agent to the Lenders 79  
15.15.    Concerning the Collateral and Related Loan Documents 80   15.16.   
Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information 80   15.17.    Several Obligations; No Liability 81    
  16. WITHHOLDING TAXES 81   16.1.    Payments 81   16.2.    Exemptions 82  
16.3.    Indemnification 84   16.4.    Refunds 84   16.5.    Survival 85      
17. GENERAL PROVISIONS 85   17.1.    Effectiveness 85   17.2.   
Section Headings 85   17.3.    Interpretation 85   17.4.    Severability of
Provisions 85   17.5.    Bank Product Providers 85   17.6.    Debtor-Creditor
Relationship 86   17.7.    Counterparts; Electronic Execution 86   17.8.   
Revival and Reinstatement of Obligations; Certain Waivers 86   17.9.   
Confidentiality 87   17.10.    Survival 89   17.11.    Patriot Act 89  
17.12.    Integration 89   17.13.    Amendment and Restatement of Second Amended
and Restated Credit Agreement 90   17.14.    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 91   17.15.    Acknowledgement Regarding
Any Supported QFCs 92

 



-iv-

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit C-1 Form of Compliance
Certificate Exhibit I-1 Form of IP Reporting Certificate Exhibit L-1 Form of
LIBOR Notice Exhibit P-1 Form of Perfection Certificate Exhibit T-1 Form of U.S
Tax Compliance Certificate (Section 16.2(a)(i)) Exhibit T-2 Form of U.S Tax
Compliance Certificate (Section 16.2(a)(iv) – option 1) Exhibit T-3 Form of U.S
Tax Compliance Certificate (Section 16.2(a)(iv) – option 2) Exhibit T-4 Form of
U.S Tax Compliance Certificate (Section 16.2(a)(iv) – option 3)

 

Schedule A-1 Agent's Account Schedule A-2 Authorized Persons Schedule C-1
Commitments Schedule D-1 Designated Account Schedule P-1 Permitted Investments
Schedule P-2 Permitted Liens Schedule 1.1 Definitions Schedule 3.1 Conditions
Precedent Schedule 3.6 Conditions Subsequent Schedule 4.1(b) Capitalization of
Borrower Schedule 4.1(c) Capitalization of Borrower's Subsidiaries Schedule
4.1(d) Subscriptions, Options, Warrants, Calls Schedule 4.6 Litigation Schedule
4.11 Environmental Matters Schedule 4.14 Permitted Indebtedness Schedule 4.22
Privacy and Information Security Schedule 5.1 Financial Statements, Reports,
Certificates Schedule 5.2 Collateral Reporting Schedule 6.5 Nature of Business

 



-v-

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of December 31, 2019, by and among the lenders identified on the
signature pages hereof (each of such lenders, together with its successors and
permitted assigns, is referred to hereinafter as a "Lender", as that term is
hereinafter further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for each member of the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, "Agent"), and ASURE SOFTWARE, INC., a Delaware
corporation ("Borrower").

 

WHEREAS, Agent and the Lenders, on the one hand, and Borrower, on the other
hand, are parties to that certain Second Amended and Restated Credit Agreement,
dated as of March 29, 2018 (as amended, supplemented, or otherwise modified from
time to time prior to the Closing Date, the "Second Amended and Restated Credit
Agreement"), which amended and restated that certain Amended and Restated Credit
Agreement, dated as of May 25, 2017 (as amended, supplemented, or otherwise
modified from time to time, the "First Amended and Restated Credit Agreement"),
which amended and restated that certain Credit Agreement, dated as of March 20,
2014 (as amended, supplemented, or otherwise modified from time to time, the
"Original Credit Agreement");

 

WHEREAS, Agent, Lenders, and Borrower are willing to amend and restate the
Second Amended and Restated Credit Agreement in accordance with the terms and
conditions hereof; it being understood that no repayment of the outstanding
amounts payable under the Second Amended and Restated Credit Agreement as of the
Closing Date is being effected hereby but is merely an amendment and restatement
in accordance with the terms hereof.

 

The parties agree that the Second Amended and Restated Credit Agreement is
hereby amended and restated as follows:

 

1.                  DEFINITIONS AND CONSTRUCTION.

 

1.1.            Definitions. Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.

 

1.2.            Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term "financial statements" shall include
the notes and schedules thereto. Notwithstanding any changes in GAAP after
December 31, 2018, any lease of the Borrowers or their Subsidiaries that would
be characterized as an operating lease under GAAP in effect on December 31, 2018
(whether such lease is entered into before or after December 31, 2018) shall not
constitute a Capital Lease under this Agreement or any other Loan Document as a
result of such changes in GAAP unless otherwise agreed to in writing by the
Borrowers and Agent. Whenever the term "Borrower" is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board's Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit

 



 

 

 

1.3.            Code. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

1.4.            Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and Exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (c) in the case
of obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys' fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 



-2- 

 

 

1.5.            Time References. Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, all references to time of day
refer to Pacific standard time or Pacific daylight saving time, as in effect in
Los Angeles, California on such day. For purposes of the computation of a period
of time from a specified date to a later specified date, unless otherwise
expressly provided, the word "from" means "from and including" and the words
"to" and "until" each means "to and including"; provided that, with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

 

1.6.            Schedules and Exhibits. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

1.7.            Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction's laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 



-3- 

 

 

2.                  LOANS AND TERMS OF PAYMENT.

 

2.1.            Revolving Loans.

 

(a)               Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans ("Revolving Loans") to
Borrower in an amount at any one time outstanding not to exceed the lesser of:

 

(i)                such Lender's Revolver Commitment, or

 

(ii)               such Lender's Pro Rata Share of an amount equal to (1) the
Maximum Revolver Amount less (2) the sum of (y) the Letter of Credit Usage at
such time, plus (z) the principal amount of Swing Loans outstanding at such
time.

 

(b)               Amounts borrowed pursuant to this Section 2.1 may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement. The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.

 

(c)               Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish Bank Product
Reserves (in its Permitted Discretion) from time to time against the Maximum
Revolver Amount.

 



-4- 

 

 

2.2.            Term Loans. On the Original Closing Date, subject to the terms
and conditions of the Original Credit Agreement (prior to its amendment and
restatement pursuant to the terms of the First Amended and Restated Credit
Agreement on the First Amended and Restated Closing Date), each Lender with a
"Term Loan Commitment" (as defined in the Original Credit Agreement) made
(severally, not jointly or jointly and severally) term loans (the "Original Term
Loans") to Borrower then party to the Original Credit Agreement. On the First
Amended and Restated Closing Date, subject to the terms and conditions of the
First Amended and Restated Credit Agreement (prior to its amendment and
restatement pursuant to the terms of the Second Amended and Restated Credit
Agreement on the Second Amended and Restated Closing Date), each Lender with a
"Term Loan Commitment" (as defined in the First Amended and Restated Credit
Agreement) made (severally, not jointly or jointly and severally) term loans
(the "First Amended and Restated Term Loans") to Borrower then party to the
First Amended and Restated Credit Agreement. On the Second Amended and Restated
Closing Date, subject to the terms and conditions of the Second Amended and
Restated Credit Agreement (prior to its amendment and restatement pursuant to
the terms hereof on the Closing Date), each Lender with a "Term Loan Commitment"
(as defined in the Second Amended and Restated Credit Agreement) made
(severally, not jointly or jointly and severally) term loans (the "Second
Amended and Restated Term Loans") to Borrower then party to the Second Amended
and Restated Credit Agreement. The outstanding principal balance of the Original
Term Loan plus the First Amended and Restated Term Loans plus the Second Amended
and Restated Term Loans was paid in full as of the Paydown Date. On the Closing
Date, each Lender agrees to make a new term loan to Borrower in the amount of
such Lender's Term Loan Commitment ("Term Loan"). The Term Loan Commitments of
Lenders shall terminate concurrently with the making of the Term Loan on the
Closing Date. The principal of the Term Loan shall be repaid on the following
dates and in the following amounts (each, an "Installment Amount"):

 

Date Installment Amount March 31, 2020 and the last day of each fiscal quarter
thereafter through and including December 31, 2021 $125,000.00 March 31, 2022
and the last day of each fiscal quarter thereafter $250,000.00

 

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof. Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed. All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations hereunder.

 

2.3.            Borrowing Procedures and Settlements.

 

(a)               Procedure for Borrowing Revolving Loans. Each Borrowing shall
be made by a written request by an Authorized Person delivered to Agent (which
may be delivered through Agent's electronic platform or portal) and received by
Agent no later than 11:00 a.m. (i) on the Business Day that is the requested
Funding Date in the case of a request for a Swing Loan, (ii) on the Business Day
that is one Business Day prior to the requested Funding Date in the case of a
request for a Base Rate Loan, and (iii) on the Business Day that is three
Business Days prior to the requested Funding Date in the case of all other
requests, specifying (A) the amount of such Borrowing, and (B) the requested
Funding Date (which shall be a Business Day); provided, that Agent may, in its
sole discretion, elect to accept as timely requests that are received later than
11:00 a.m. on the applicable Business Day. All Borrowing requests which are not
made on-line via Agent's electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent's authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.

 



-5- 

 

 

(b)               Making of Swing Loans. In the case of a Revolving Loan and so
long as any of (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $500,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a "Swing Loan" and all such Revolving
Loans being referred to as "Swing Loans") available to Borrower on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent's Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

 

(c)               Making of Revolving Loans.

 

(i)                 In the event that Swing Lender is not obligated to make a
Swing Loan, then after receipt of a request for a Borrowing pursuant to
Section 2.3(a)(i), Agent shall notify the Lenders by telecopy, telephone, email,
or other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is (A) in the case of a Base
Rate Loan, at least one Business Day prior to the requested Funding Date, or
(B) in the case of a LIBOR Rate Loan, prior to 11:00 a.m. at least three
Business Days prior to the requested Funding Date. If Agent has notified the
Lenders of a requested Borrowing on the Business Day that is 1 Business Day
prior to the Funding Date, then each Lender having Revolver Commitments shall
make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, not later
than 10:00 a.m. on the Business Day that is the requested Funding Date. After
Agent's receipt of the proceeds of such Revolving Loans from the Lenders, Agent
shall make the proceeds thereof available to Borrower on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

 

(ii)              Unless Agent receives notice from a Lender prior to 9:30 a.m.
on the Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender having Revolver Commitments shall not have remitted the full amount
that it is required to make available to Agent in immediately available funds
and if Agent has made available to Borrower such amount on the requested Funding
Date, then such Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent's Account, no later than 10:00 a.m. on the Business Day that is the first
Business Day after the requested Funding Date (in which case, the interest
accrued on such Lender's portion of such Borrowing for the Funding Date shall be
for Agent's separate account). If any Lender shall not remit the full amount
that it is required to make available to Agent in immediately available funds as
and when required hereby and if Agent has made available to Borrower such
amount, then that Lender shall be obligated to immediately remit such amount to
Agent, together with interest at the Defaulting Lender Rate for each day until
the date on which such amount is so remitted. A notice submitted by Agent to any
Lender with respect to amounts owing under this Section 2.3(c)(ii) shall be
conclusive, absent manifest error. If the amount that a Lender is required to
remit is made available to Agent, then such payment to Agent shall constitute
such Lender's Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Agent on the Business Day following the Funding Date,
Agent will notify Borrower of such failure to fund and, upon demand by Agent,
Borrower shall pay such amount to Agent for Agent's account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

 



-6- 

 

 

(d)               Protective Advances.

 

(i)               Any contrary provision of this Agreement or any other Loan
Document notwithstanding, at any time (A) after the occurrence and during the
continuance of a Default or an Event of Default, (B) that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, or
(C) at any time with respect to clauses (2) and (3) below, Agent hereby is
authorized by Borrower and the Lenders, from time to time, in Agent's sole
discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable to preserve or protect the Collateral, or any portion
thereof, (2) to make payments with respect to any Tax Lien subject to Borrower's
right to make such Lien the subject of a Permitted Protest (and Borrower hereby
authorizes Agent to make such payment on Borrower's behalf), or (3) to enhance
the likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (the Revolving Loans described in this Section 2.3(d)(i) shall be
referred to as "Protective Advances").

 

(ii)              Each Protective Advance shall be deemed to be a Revolving Loan
hereunder, except that no Protective Advance shall be eligible to be a LIBOR
Rate Loan and, prior to Settlement therefor, all payments on the Protective
Advances shall be payable to Agent solely for its own account. The Protective
Advances shall be repayable on demand, secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrower (or any other Loan Party) in
any way.

 



-7- 

 

 

(e)               Settlement. It is agreed that each Lender's funded portion of
the Revolving Loans is intended by the Lenders to equal, at all times, such
Lender's Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans, the Swing Loans, and the Protective
Advances shall take place on a periodic basis in accordance with the following
provisions:

 

(i)                 Agent shall request settlement ("Settlement") with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
in its sole discretion (1) on behalf of Swing Lender, with respect to the
outstanding Swing Loans, (2) for itself, with respect to the outstanding
Protective Advances, and (3) with respect to Borrower's or its Subsidiaries'
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the "Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(g)): (y) if the
amount of the Revolving Loans (including Swing Loans, and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender's
Pro Rata Share of the Revolving Loans (including Swing Loans, and Protective
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and Protective
Advances), and (z) if the amount of the Revolving Loans (including Swing Loans,
and Protective Advances) made by a Lender is less than such Lender's Pro Rata
Share of the Revolving Loans (including Swing Loans, and Protective Advances) as
of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent's Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Protective Advances). Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Protective Advances and, together with
the portion of such Swing Loans or Protective Advances representing Swing
Lender's Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders. If any such amount is not made available to Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.

 

(ii)              In determining whether a Lender's balance of the Revolving
Loans, Swing Loans, and Protective Advances is less than, equal to, or greater
than such Lender's Pro Rata Share of the Revolving Loans, Swing Loans, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.

 



-8- 

 

 

(iii)            Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans, for application to the Protective Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Protective Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender's Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Borrower or its Subsidiaries received since
the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Protective Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

 

(iv)             Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).

 

(f)                Notation. Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Revolving Loans (and
portion of the Term Loan , as applicable), owing to each Lender, including the
Swing Loans owing to Swing Lender, and Protective Advances owing to Agent, and
the interests therein of each Lender, from time to time and such register shall,
absent manifest error, conclusively be presumed to be correct and accurate.

 



-9- 

 

 

(g)               Defaulting Lenders.

 

(i)                 Notwithstanding the provisions of Section 2.4(b)(ii), Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
Borrower to Agent for the Defaulting Lender's benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
paid by the Defaulting Lender, (B) second, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower
(upon the request of Borrower and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrower for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank, and Borrower shall have waived, in writing, the application
of this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrower). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups' or Borrower's rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 



-10- 

 

 

(ii)              If any Swing Loan or Letter of Credit is outstanding at the
time that a Lender becomes a Defaulting Lender then:

 

(A)             such Defaulting Lender's Swing Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders' Revolving Loan Exposures plus such Defaulting
Lender's Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

 

(B)              if the reallocation described in clause (A) above cannot, or
can only partially, be effected, Borrower shall within one Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender's Swing
Loan Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above) and (y) second, cash collateralize such Defaulting Lender's
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Agent, for so
long as such Letter of Credit Exposure is outstanding; provided, that Borrower
shall not be obligated to cash collateralize any Defaulting Lender's Letter of
Credit Exposure if such Defaulting Lender is also the Issuing Bank;

 

(C)              if Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower
shall not be required to pay any Letter of Credit Fees to Agent for the account
of such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(D)             to the extent the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then
the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders'
Letter of Credit Exposure;

 



-11- 

 

 

(E)              to the extent any Defaulting Lender's Letter of Credit Exposure
is neither cash collateralized nor reallocated pursuant to this
Section 2.3(g)(ii), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the Issuing Bank until such portion of such Defaulting Lender's
Letter of Credit Exposure is cash collateralized or reallocated;

 

(F)              so long as any Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and the Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrower to eliminate the Swing Lender's or Issuing Bank's risk
with respect to the Defaulting Lender's participation in Swing Loans or Letters
of Credit; and

 

(G)             Agent may release any cash collateral provided by Borrower
pursuant to this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender's Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrower pursuant to Section 2.11(d).

 

(h)               Independent Obligations. All Revolving Loans (other than Swing
Loans and Protective Advances) shall be made by the Lenders contemporaneously
and in accordance with their Pro Rata Shares. It is understood that (i) no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and
(ii) no failure by any Lender to perform its obligations hereunder shall excuse
any other Lender from its obligations hereunder.

 

2.4.            Payments; Reductions of Commitments; Prepayments.

 

(a)               Payments by Borrower.

 

(i)                 Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein. Any payment received by Agent later than 1:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 



-12- 

 

 

(ii)              Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(b)               Apportionment and Application.

 

(i)                 So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent's separate account or for the separate account of Issuing
Bank) shall be apportioned ratably among the Lenders having a Pro Rata Share of
the type of Commitment or Obligation to which a particular fee or expense
relates. Subject to Section 2.4(b)(iv), Section 2.4(d)(ii), Section 2.4(e) and
Section 2.4(f) all payments to be made hereunder by Borrower shall be remitted
to Agent and all such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Revolving Loans outstanding and,
thereafter, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

 

(ii)              At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:

 

(A)             first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,

 

(B)              second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

 

(C)              third, to pay interest due in respect of all Protective
Advances until paid in full,

 

(D)             fourth, to pay the principal of all Protective Advances until
paid in full,

 



-13- 

 

 

(E)              fifth, ratably, to pay any Lender Group Expenses (including
cost or expense reimbursements) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full,

 

(F)              sixth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Loan Documents until paid in full,

 

(G)             seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,

 

(H)             eighth, to pay the principal of all Swing Loans until paid in
full,

 

(I)                ninth, ratably, to pay interest accrued in respect of the
Revolving Loans (other than Protective Advances and Swing Loans) and the Term
Loan until paid in full,

 

(J)                tenth, ratably (i) to pay the principal of all Revolving
Loans until paid in full, (ii) to Agent, to be held by Agent, for the benefit of
Issuing Bank (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of Issuing Bank, a share of each
Letter of Credit Disbursement), as cash collateral in an amount up to 105% of
the Letter of Credit Usage (with a corresponding permanent reduction in the
Maximum Revolver Amount) and to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof), (iii) ratably, to
the Bank Product Providers based upon amounts then certified by the applicable
Bank Product Provider to Agent (in form and substance satisfactory to Agent) to
be due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (iv) to pay the outstanding principal balance of the Term Loan
(in the inverse order of the maturity of the installments due thereunder) until
the Term Loan is paid in full,

 

(K)             eleventh, to pay any other Obligations other than Obligations
owed to Defaulting Lenders,

 

(L)              twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and

 

(M)            thirteenth, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

 

(iii)            Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 



-14- 

 

 

(iv)             In each instance, so long as no Application Event has occurred
and is continuing, Section 2.4(b)(i) shall not apply to any payment made by
Borrower to Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(v)              For purposes of Section 2.4(b)(ii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vi)             In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

 

(c)               Reduction of Commitments.

 

(i)                 Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date. Borrower may reduce the Revolver Commitments to
an amount (which may be zero) not less than the sum of (A) the Revolver Usage as
of such date, plus (B) the principal amount of all Revolving Loans not yet made
as to which a request has been given by Borrower under Section 2.3(a), plus
(C) the amount of all Letters of Credit not yet issued as to which a request has
been given by Borrower pursuant to Section 2.11(a). Each such reduction shall be
in an amount which is not less than $500,000 (unless the Revolver Commitments
are being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $500,000), shall be made by
providing not less than 10 Business Days prior written notice to Agent, and
shall be irrevocable. Once reduced, the Revolver Commitments may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrower shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrower, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Board of
Governors.

 

(ii)              Term Loan Commitments. The Term Loan Commitments shall
terminate upon the making of the Term Loans on the Closing Date.

 



-15- 

 

 

(d)               Optional Prepayments.

 

(i)                Revolving Loans. Borrower may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty
(except in connection with Section 2.4(c)(i)).

 

(ii)              Term Loan. Borrower may, upon at least 10 Business Days prior
written notice to Agent, prepay the principal of the Term Loan, in whole or in
part. Each prepayment made pursuant to this Section 2.4(d)(ii) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid and any amounts due under the Fee Letter. Each such
prepayment shall be applied against the remaining installments of principal due
on the Term Loan on a pro rata basis (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).

 

(e)               Mandatory Prepayments.

 

(i)                Overadvance. If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Maximum Revolver Amount, then Borrower shall immediately
prepay the Obligations in accordance with Section 2.4(f)(i) in an amount equal
to the amount of such excess.

 

(ii)              Dispositions. Within 1 Business Day of the date of receipt by
Borrower or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Borrower or any of its Subsidiaries of assets
(including casualty losses or condemnations but excluding sales or dispositions
which qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e),
(j), (k), (l), (m), or (n) of the definition of Permitted Dispositions),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that, so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) Borrower shall have given Agent prior written
notice of Borrower's intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrower or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) Borrower
or its Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii); provided, that Borrower and its
Subsidiaries shall not have the right to use such Net Cash Proceeds to make such
replacements, purchases, or construction in excess of $250,000 in any given
fiscal year. Nothing contained in this Section 2.4(e)(ii) shall permit Borrower
or any of its Subsidiaries to sell or otherwise dispose of any assets other than
in accordance with Section 6.4.

 



-16- 

 

 

(iii)            Extraordinary Receipts. Within 1 Business Day of the date of
receipt by Borrower or any of its Subsidiaries of any Extraordinary Receipts,
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.

 

(iv)             Indebtedness. Within 1 Business Day of the date of incurrence
by Borrower or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.

 

(v)               Equity. Within 1 Business Day of the date of the issuance by
Borrower or any of its Subsidiaries of any Equity Interests (other than (A) in
the event that Borrower or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to Borrower or such Subsidiary, as applicable, (B) the issuance of
Equity Interests by Borrower to any Person that is an equity holder of Borrower
prior to such issuance (a "Subject Holder") so long as such Subject Holder did
not acquire any Equity Interests of Borrower so as to become a Subject Holder
concurrently with, or in contemplation of, the issuance of such Equity Interests
to such Subject Holder, (C) the issuance of Equity Interests of Borrower to
directors, officers and employees of Borrower and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, (D) [reserved],
(E) the issuance of Equity Interests pursuant to the Specified Equity Issuance,
and (F) the issuance of Equity Interests by a Subsidiary of Borrower to its
parent or member in connection with the contribution by such parent or member to
such Subsidiary of the proceeds of an issuance described in clauses (A) –
(E) above), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 50% of
the Net Cash Proceeds received by such Person in connection with such issuance;
provided that on or after the date that Borrower has delivered a Compliance
Certificate pursuant to Section 5.1 for the fiscal quarter ending December 31,
2020, (1) if the most recent financial statements delivered pursuant to Section
5.1 prior to an issuance of Equity Interests demonstrate that the Senior
Leverage Ratio of the Loan Parties and their Subsidiaries as of the end of the
applicable Reference Period was less than 2.00 to 1.00 and equal to or greater
than 1.00 to 1.00, such percentage shall be 25% of the Net Cash Proceeds
received by such Person in connection with such issuance and (2) if the most
recent financial statements delivered pursuant to Section 5.1 prior to an
issuance of Equity Interests demonstrate that the Senior Leverage Ratio of the
Loan Parties and their Subsidiaries as of the end of the applicable Reference
Period was less than 1.00 to 1.00, then no prepayment shall be required. The
provisions of this Section 2.4(e)(v) shall not be deemed to be implied consent
to any such issuance otherwise prohibited by the terms of this Agreement.

 



-17- 

 

 

(vi)             Excess Cash Flow. Beginning with the fiscal year ending
December 31, 2020, within 10 days of delivery to Agent of audited annual
financial statements pursuant to Section 5.1, or, if such financial statements
are not delivered to Agent on the date such statements are required to be
delivered pursuant to Section 5.1, within 10 days after the date such statements
were required to be delivered to Agent pursuant to Section 5.1, Borrower shall
(A) if such financial statements demonstrate that the Senior Leverage Ratio of
the Loan Parties and their Subsidiaries as of the end of such fiscal year was
equal to or greater than 2.00 to 1.00, prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
50% of the Excess Cash Flow of Borrower and its Subsidiaries for such fiscal
year, (B) if such financial statements demonstrate that the Senior Leverage
Ratio of the Loan Parties and their Subsidiaries as of the end of such fiscal
year was less than 2.00 to 1.00 and equal to or greater than 1.00 to 1.00,
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 25% of the Excess Cash Flow of Borrower
and its Subsidiaries for such fiscal year, and (C) if such financial statements
demonstrate that the Senior Leverage Ratio of the Loan Parties and their
Subsidiaries as of the end of such fiscal year was 1.00 to 1.00 or less, then no
prepayment shall be required; provided, that any Excess Cash Flow payment made
pursuant to this Section 2.4(e)(vi)  shall exclude the portion of Excess Cash
Flow that is attributable to the target of a Permitted Acquisition and that
accrued prior to the closing date of such Permitted Acquisition.

 

(f)                Application of Payments.

 

(i)                 Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full, second, to cash collateralize the Letters of Credit in an amount equal to
105% of the then outstanding Letter of Credit Usage, and third, to the
outstanding principal amount of the Term Loan until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). Each such prepayment of the Term Loan
shall be applied against the remaining installments of principal of the Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).

 

(ii)              Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii),
2.4(e)(iv), 2.4(e)(v) or 2.4(e)(vi) shall (A) so long as no Application Event
shall have occurred and be continuing, be applied, first, to the outstanding
principal amount of the Term Loan until paid in full, second, to the outstanding
principal amount of the Revolving Loans (with a corresponding permanent
reduction in the Maximum Revolver Amount), until paid in full, and third, to
cash collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage (with a corresponding permanent reduction in
the Maximum Revolver Amount), and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan in the inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).

 



-18- 

 

 

2.5.            Promise to Pay; Promissory Notes.

 

(a)               Borrower agrees to pay the Lender Group Expenses on the
earlier of (i) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred or (ii) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (ii)). Borrower
promises to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrower agrees that its obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

 

(b)               Any Lender may request that any portion of its Commitments or
the Loans made by it be evidenced by one or more promissory notes. In such
event, Borrower shall execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by
Agent and reasonably satisfactory to Borrower. Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.

 

2.6.            Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)               Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) shall bear interest as
follows:

 

(A)             if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and

 

(ii)              otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.

 

(b)               Letter of Credit Fee. Borrower shall pay Agent (for the
ratable benefit of the Revolving Lenders), a Letter of Credit fee (the "Letter
of Credit Fee") (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(k)) that
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the
undrawn amount of all outstanding Letters of Credit.

 



-19- 

 

 

(c)               Default Rate. Upon the occurrence and during the continuation
of an Event of Default and at the election of Agent or the Required Lenders,

 

(i)                 all Obligations (except for undrawn Letters of Credit) shall
bear interest at a per annum rate equal to 2 percentage points above the per
annum rate otherwise applicable thereunder, and

 

(ii)              the Letter of Credit Fee shall be increased to 2 percentage
points above the per annum rate otherwise applicable hereunder.

 

(d)               Payment. Except to the extent provided to the contrary in
Section 2.10, Section 2.11(k) or Section 2.12(a), (i) all interest and all other
fees payable hereunder or under any of the other Loan Documents (other than
Letter of Credit Fees) shall be due and payable, in arrears, on the first day of
each month, (ii) all Letter of Credit Fees payable hereunder, and all fronting
fees and all commissions, other fees, charges and expenses provided for in
Section 2.11(k) shall be due and payable, in arrears, on the first Business Day
of each month, and (iii) all costs and expenses payable hereunder or under any
of the other Loan Documents, and all other Lender Group Expenses shall be due
and payable on (x) with respect to Lender Group Expenses outstanding as of the
Closing Date, the Closing Date, and (y) otherwise, the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred, or (B) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)). Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans or the Term Loan hereunder, (B) on
the first Business Day of each month, all Letter of Credit Fees accrued or
chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (D) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) on the Closing
Date and thereafter as and when incurred or accrued, all other Lender Group
Expenses, and (G) as and when due and payable all other payment obligations
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products). All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans that are Base Rate Loans (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement).

 

(e)               Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 



-20- 

 

 

(f)                Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 

2.7.            Crediting Payments. The receipt of any payment item by Agent
shall not be required to be considered a payment on account unless such payment
item is a wire transfer of immediately available federal funds made to Agent's
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Borrower shall be deemed not to have made such payment. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Account on a Business Day on or before
1:30 p.m. If any payment item is received into Agent's Account on a non-Business
Day or after 1:30 p.m. on a Business Day (unless Agent, in its sole discretion,
elects to credit it on the date received), it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

 

2.8.            Designated Account. Agent is authorized to make the Revolving
Loans and the Term Loans, and Issuing Bank is authorized to issue the Letters of
Credit, under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d). Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Revolving Loans requested by Borrower and made
by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Borrower, any Revolving Loan or Swing Loan requested by Borrower and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

 

2.9.            Maintenance of Loan Account; Statements of Obligations. Agent
shall maintain an account on its books in the name of Borrower (the "Loan
Account") on which Borrower will be charged with the Term Loan, all Revolving
Loans (including Protective Advances and Swing Loans) made by Agent, Swing
Lender, or the Lenders to Borrower or for Borrower's account, the Letters of
Credit issued or arranged by Issuing Bank for Borrower's account, and with all
other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower's account. Agent shall make
available to Borrower monthly statements regarding the Loan Account, including
the principal amount of the Term Loan and the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

 



-21-

 

 

2.10.        Fees.

 

(a)               Agent Fees. Borrower shall pay to Agent, for the account of
Agent, as and when due and payable under the terms of the Fee Letter, the fees
set forth in the Fee Letter.

 

(b)               Unused Line Fee. Borrower shall pay to Agent, for the ratable
account of the Revolving Lenders, an unused line fee (the "Unused Line Fee") in
an amount equal to 0.50% per annum times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average amount of the Revolver Usage
during the immediately preceding month (or portion thereof), which Unused Line
Fee shall be due and payable, in arrears, on the first day of each month from
and after the Closing Date up to the first day of the month prior to the date on
which the Obligations are paid in full and on the date on which the Obligations
are paid in full.

 

(c)               Financial Examination and Other Fees. Borrower shall pay to
Agent, financial examination, appraisal, and valuation fees and charges, as and
when incurred or chargeable, as follows (i) a fee of $1,000 per day, per
examiner, plus out-of-pocket expenses (including travel, meals, and lodging) for
each financial examination of Borrower performed by personnel employed by Agent,
and (ii) the fees or charges paid or incurred by Agent (but, in any event, no
less than a charge of $1,000 per day, per Person, plus out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform financial examinations of Borrower or its
Subsidiaries or to assess Borrower's or its Subsidiaries' business/recurring
revenue valuation; provided, that so long as no Default or Event of Default
shall have occurred and be continuing, Agent shall not conduct more than:
(x) for the first 12 months following the Closing Date, 2 financial examinations
and 1 business/recurring revenue valuation and (y) for each succeeding 12 month
period thereafter, 1 financial examination and 1 business/recurring revenue
valuation.

 



-22-

 

 

2.11.        Letters of Credit.

 

(a)               Subject to the terms and conditions of this Agreement, upon
the request of Borrower made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested standby Letter of Credit or a
sight commercial Letter of Credit for the account of Borrower. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrower shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank's authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Issuing Bank's records of the content of any such request will be conclusive.
Anything contained herein to the contrary notwithstanding, Issuing Bank may, but
shall not be obligated to, issue a Letter of Credit that supports the
obligations of Borrower or its Subsidiaries in respect of (x) a lease of real
property, or (y) an employment contract.

 

(b)               Issuing Bank shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
issuance:

 

(i)                the Letter of Credit Usage would exceed $250,000, or

 

(ii)              the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Revolving Loans (including Swing Loans).

 

(c)               In the event there is a Defaulting Lender as of the date of
any request for the issuance of a Letter of Credit, the Issuing Bank shall not
be required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender's Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) the
Issuing Bank has not otherwise entered into arrangements reasonably satisfactory
to it and Borrower to eliminate the Issuing Bank's risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrower cash collateralizing such Defaulting Lender's
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally,
Issuing Bank shall have no obligation to issue or extend a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Issuing Bank from issuing
such Letter of Credit, or any law applicable to Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuing Bank shall prohibit or request that
Issuing Bank refrain from the issuance of letters of credit generally or such
Letter of Credit in particular, (B) the issuance of such Letter of Credit would
violate one or more policies of Issuing Bank applicable to letters of credit
generally, or (C) if amounts demanded to be paid under any Letter of Credit will
not or may not be in United States Dollars.

 



-23-

 

 

(d)               Any Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify Agent in writing no later than the Business Day prior
to the Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrower shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrower's obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.

 

(e)               Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(d), each Revolving Lender agrees to fund
its Pro Rata Share of any Revolving Loan deemed made pursuant to
Section 2.11(d) on the same terms and conditions as if Borrower had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Bank the amounts so received by it from the Revolving Lenders. By the issuance
of a Letter of Credit (or an amendment, renewal, or extension of a Letter of
Credit) and without any further action on the part of Issuing Bank or the
Revolving Lenders, Issuing Bank shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender's
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrower on the date due as provided in Section 2.11(d), or of
any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender's Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Revolving Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of Issuing Bank) shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

 



-24-

 

 

(f)                Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:

 

(i)                 any Letter of Credit or any pre-advice of its issuance;

 

(ii)                any transfer, sale, delivery, surrender or endorsement (or
lack thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)               any action or proceeding arising out of, or in connection
with, any Letter of Credit (whether administrative, judicial or in connection
with arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)               any independent undertakings issued by the beneficiary of any
Letter of Credit;

 

(v)                any unauthorized instruction or request made to Issuing Bank
in connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

 

(vi)               an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)              any third party seeking to enforce the rights of an
applicant, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds or holder of an instrument or document;

 

(viii)             the fraud, forgery or illegal action of parties other than
the Letter of Credit Related Person;

 

(ix)               any prohibition on payment or delay in payment of any amount
payable by Issuing Bank to a beneficiary or transferee beneficiary of a Letter
of Credit arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or
Sanctions;

 

(x)               Issuing Bank's performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

 



-25-

 

 

(xi)               any foreign language translation provided to Issuing Bank in
connection with any Letter of Credit;

 

(xii)              any foreign law or usage as it relates to Issuing Bank's
issuance of a Letter of Credit in support of a foreign guaranty including the
expiration of such guaranty after the related Letter of Credit expiration date
and any resulting drawing paid by Issuing Bank in connection therewith; or

 

(xiii)             the acts or omissions, whether rightful or wrongful, of any
present or future de jure or de facto governmental or regulatory authority or
cause or event beyond the control of the Letter of Credit Related Person;

 

; provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrower
hereby agrees to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrower under this Section 2.11(f) are
unenforceable for any reason, Borrower agrees to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

 

(g)               The liability of Issuing Bank (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Bank's gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank's conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrower's aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrower to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrower shall take action to avoid and
mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrower under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrower as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrower taken all reasonable steps to mitigate
any loss, and in case of a claim of wrongful dishonor, by specifically and
timely authorizing Issuing Bank to effect a cure.

 



-26-

 

 

(h)               Borrower is responsible for the final text of the Letter of
Credit as issued by Issuing Bank, irrespective of any assistance Issuing Bank
may provide such as drafting or recommending text or by Issuing Bank's use or
refusal to use text submitted by Borrower. Borrower understands that the final
form of any Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Issuing Bank, and Borrower hereby consents to
such revisions and changes not materially different from the application
executed in connection therewith. Borrower is solely responsible for the
suitability of the Letter of Credit for Borrower's purposes. If Borrower
requests Issuing Bank to issue a Letter of Credit for an affiliated or
unaffiliated third party (an "Account Party"), (i) such Account Party shall have
no rights against Issuing Bank; (ii) Borrower shall be responsible for the
application and obligations under this Agreement; and (iii) communications
(including notices) related to the respective Letter of Credit shall be among
Issuing Bank and Borrower. Borrower will examine the copy of the Letter of
Credit and any other documents sent by Issuing Bank in connection therewith and
shall promptly notify Issuing Bank (not later than three (3) Business Days
following Borrower's receipt of documents from Issuing Bank) of any
non-compliance with Borrower's instructions and of any discrepancy in any
document under any presentment or other irregularity. Borrower understands and
agrees that Issuing Bank is not required to extend the expiration date of any
Letter of Credit for any reason. With respect to any Letter of Credit containing
an "automatic amendment" to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and absolute discretion, may give notice of nonrenewal
of such Letter of Credit and, if Borrower does not at any time want the then
current expiration date of such Letter of Credit to be extended, Borrower will
so notify Agent and Issuing Bank at least 30 calendar days before Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such non-extension pursuant to the terms of such Letter of Credit.

 

(i)                 Borrower's reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

 

(i)                 any lack of validity, enforceability or legal effect of any
Letter of Credit, any Issuer Document, this Agreement, or any Loan Document, or
any term or provision therein or herein;

 

(ii)               payment against presentation of any draft, demand or claim
for payment under any Drawing Document that does not comply in whole or in part
with the terms of the applicable Letter of Credit or which proves to be
fraudulent, forged or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Letter of Credit;

 

(iii)               Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)              Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 



-27-

 

 

(v)               the existence of any claim, set-off, defense or other right
that Borrower or any other Person may have at any time against any beneficiary
or transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;

 

(vi)              Issuing Bank or any correspondent honoring a drawing upon
receipt of an electronic presentation under a Letter of Credit requiring the
same, regardless of whether the original Drawing Documents arrive at Issuing
Bank's counters or are different from the electronic presentation;

 

(vii)             any other event, circumstance or conduct whatsoever, whether
or not similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower's or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

(viii)            the fact that any Default or Event of Default shall have
occurred and be continuing;

 

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrower as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.

 

(j)                 Without limiting any other provision of this Agreement,
Issuing Bank and each other Letter of Credit Related Person (if
applicable) shall not be responsible to Borrower for, and Issuing Bank's rights
and remedies against Borrower and the obligation of Borrower to reimburse
Issuing Bank for each drawing under each Letter of Credit shall not be impaired
by:

 

(i)                 honor of a presentation under any Letter of Credit that on
its face substantially complies with the terms and conditions of such Letter of
Credit, even if the Letter of Credit requires strict compliance by the
beneficiary;

 

(ii)               honor of a presentation of any Drawing Document that appears
on its face to have been signed, presented or issued (A) by any purported
successor or transferee of any beneficiary or other Person required to sign,
present or issue such Drawing Document or (B) under a new name of the
beneficiary;

 

(iii)            acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

 



-28-

 

 

(iv)              the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than Issuing Bank's determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

 

(v)                acting upon any instruction or request relative to a Letter
of Credit or requested Letter of Credit that Issuing Bank in good faith believes
to have been given by a Person authorized to give such instruction or request;

 

(vi)              any errors, omissions, interruptions or delays in transmission
or delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;

 

(vii)             any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between the beneficiary and Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)            assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

 

(ix)              payment to any presenting bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

 

(x)               acting or failing to act as required or permitted under
Standard Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)               honor of a presentation after the expiration date of any
Letter of Credit notwithstanding that a presentation was made prior to such
expiration date and dishonored by Issuing Bank if subsequently Issuing Bank or
any court or other finder of fact determines such presentation should have been
honored;

 

(xii)              dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)             honor of a presentation that is subsequently determined by
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons.

 

(k)               Borrower shall pay immediately upon demand to Agent for the
account of Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of 0.50% times the average amount of the
Letter of Credit Usage during the immediately preceding month (or portion
thereof), plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all expenses incurred by, Issuing Bank,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

 



-29-

 

 

(l)                 If by reason of (x) any Change in Law, or (y) compliance by
Issuing Bank or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

 

(i)                 any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or any Loans or obligations to make Loans hereunder
or hereby, or

 

(ii)               there shall be imposed on Issuing Bank or any other member of
the Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

 

(m)             Each standby Letter of Credit shall expire not later than the
date that is 12 months after the date of the issuance of such Letter of Credit;
provided, that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date. Each commercial Letter of Credit shall expire on the earlier of
(i) 120 days after the date of the issuance of such commercial Letter of Credit
and (ii) five Business Days prior to the Maturity Date.

 



-30-

 

 

(n)               If any Event of Default shall occur and be continuing, then on
the Business Day following the date when the Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrower
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrower fails to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

(o)               Unless otherwise expressly agreed by Issuing Bank and Borrower
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

 

(p)               Issuing Bank shall be deemed to have acted with due diligence
and reasonable care if Issuing Bank's conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

 

(q)               In the event of a direct conflict between the provisions of
this Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

 

(r)                The provisions of this Section 2.11 shall survive the
termination of this Agreement and the repayment in full of the Obligations with
respect to any Letters of Credit that remain outstanding.

 

(s)                At Borrower's costs and expense, Borrower shall execute and
deliver to Issuing Bank such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by
Issuing Bank to enable Issuing Bank to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
Issuing Banks' rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document. Borrower
irrevocably appoints Issuing Bank as its attorney-in-fact and authorizes Issuing
Bank, without notice to Borrower, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrower is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

 



-31-

 

 

2.12.        LIBOR Option.

 

(a)               Interest and Interest Payment Dates. In lieu of having
interest charged at the rate based upon the Base Rate, Borrower shall have the
option, subject to Section 2.12(b) below (the "LIBOR Option") to have interest
on all or a portion of the Revolving Loans or the Term Loan be charged (whether
at the time when made (unless otherwise provided herein), upon conversion from a
Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan
as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate. Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than 3 months
in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Revolving Loans or any portion of the Term Loan bear interest at a rate
based upon the LIBOR Rate.

 

(b)               LIBOR Election.

 

(i)                 Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. at least 1 Business Day prior to
the commencement of the proposed Interest Period (the "LIBOR Deadline"). Notice
of Borrower's election of the LIBOR Option for a permitted portion of the
Revolving Loans or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline. Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

 

(ii)               Each LIBOR Notice shall be irrevocable and binding on
Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrower, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrower shall be obligated to pay any
resulting Funding Losses.

 



-32-

 

 

(iii)               Unless Agent, in its sole discretion, agrees otherwise,
Borrower shall have not more than 5 LIBOR Rate Loans in effect at any given
time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $500,000.

 

(c)               Conversion. Borrower may convert LIBOR Rate Loans to Base Rate
Loans or prepay LIBOR Rate Loans at any time; provided, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

 

(d)               Special Provisions Applicable to LIBOR Rate.

 

(i)                 The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any Changes in Law and changes in the reserve requirements imposed by the Board
of Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (A) require such Lender to
furnish to Borrower a statement setting forth in reasonable detail the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

 

(ii)              In the event that any change in market conditions or any
Change in Law shall at any time after the date hereof, in the reasonable opinion
of any Lender, make it unlawful or impractical for such Lender to fund or
maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender's notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

 



-33-

 

 

(iii)            Effect of Benchmark Transition Event.

 

(A)             Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Agent and Borrower
may amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Agent has posted
such proposed amendment to all Lenders and Borrower so long as Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this Section 2.12(d)(iii) will occur prior to the
applicable Benchmark Transition Start Date.

 

(B)              Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(C)              Notices; Standards for Decisions and Determinations. Agent will
promptly notify Borrower and the Lenders of (1) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes, and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 2.12(d)(iii)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.12(d)(iii).

 



-34-

 

 

(D)             Benchmark Unavailability Period. Upon Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Borrower may
revoke any request for a Borrowing of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBOR Rate will not be used in any determination of the
Base Rate.

 

(e)               No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13.        Capital Requirements.

 

(a)               If, after the date hereof, Issuing Bank or any Lender
determines that (i) any Change in Law regarding capital, liquidity or reserve
requirements for banks or bank holding companies, or (ii) compliance by Issuing
Bank or such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy or liquidity requirements (whether or not having the force of law), has
the effect of reducing the return on Issuing Bank's, such Lender's, or such
holding companies' capital or liquidity as a consequence of Issuing Bank's or
such Lender's commitments, Loans, participations or other obligations hereunder
to a level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank's, such Lender's, or such holding companies' then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity's capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrower and Agent thereof. Following receipt of such notice, Borrower
agrees to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank's or such Lender's
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank's or such Lender's right to demand such
compensation; provided that Borrower shall not be required to compensate Issuing
Bank or a Lender pursuant to this Section for any reductions in return incurred
more than 180 days prior to the date that Issuing Bank or such Lender notifies
Borrower of such Change in Law giving rise to such reductions and of such
Lender's intention to claim compensation therefor; provided further that if such
claim arises by reason of the Change in Law that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 



-35-

 

 

(b)               If Issuing Bank or any Lender requests additional or increased
costs referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an "Affected Lender"), then, at the
request of Borrower, such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. Borrower
agrees to pay all reasonable out-of-pocket costs and expenses incurred by such
Affected Lender in connection with any such designation or assignment. If, after
such reasonable efforts, such Affected Lender does not so designate a different
one of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrower's obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or to enable Borrower to obtain LIBOR Rate
Loans, then Borrower (without prejudice to any amounts then due to such Affected
Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender's commitments
hereunder (a "Replacement Lender"), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Commitments, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender"
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be "Issuing Bank" or a "Lender" (as the case may be) for purposes
of this Agreement.

 

(c)               Notwithstanding anything herein to the contrary, the
protection of Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing
Bank and each Lender (as applicable) regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

 



-36-

 

 

3.               CONDITIONS; TERM OF AGREEMENT.

 

3.1.          Conditions Precedent to the Initial Extension of Credit. The
obligation of each Lender to make the extension of credit on the Closing Date
provided for hereunder is subject to the fulfillment, to the satisfaction of
Agent and each Lender, of each of the conditions precedent set forth on Schedule
3.1 (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions precedent
).

 

3.2.          Conditions Precedent to all Extensions of Credit. The obligation
of the Lender Group (or any member thereof) to make any Revolving Loans
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

 

(a)               the representations and warranties of Borrower and/or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

(b)               no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 

3.3.          Maturity. This Agreement shall continue in full force and effect
for a term ending on the Maturity Date (unless terminated earlier in accordance
with the terms hereof).

 

3.4.          Effect of Maturity. On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations immediately shall become due and payable
without notice or demand and Borrower shall be required to repay all of the
Obligations in full. No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent's
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group's obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower's sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent's Liens and all notices of security interests
and liens previously filed by Agent.

 



-37-

 

 

3.5.          Early Termination by Borrower. Borrower has the option, at any
time upon 10 Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrower may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of (i) third
party Indebtedness or (ii) a Permitted Disposition involving the sale of
substantially all of the assets of the Loan Parties, if the closing for such
issuance, incurrence, or disposition does not happen on or before the date of
the proposed termination (in which case, a new notice shall be required to be
sent in connection with any subsequent termination), and (b) Borrower may extend
the date of termination at any time with the consent of Agent, which consent
shall not be unreasonably withheld or delayed).

 

3.6.          Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent) shall constitute an Event of Default)..

 

4.                REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of
credit) (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

 

4.1.          Due Organization and Qualification; Subsidiaries.

 

(a)               Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

(b)               Set forth on Schedule 4.1(b) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding. Except
as set forth on Schedule 4.1(b), Borrower is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or any security convertible into or exchangeable
for any of its Equity Interests.

 



-38-

 

 

(c)               Set forth on Schedule 4.1(c) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

 

(d)               Except as set forth on Schedule 4.1(d), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower's
or its Subsidiaries' Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument.

 

4.2.          Due Authorization; No Conflict.

 

(a)               As to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Loan Party.

 

(b)               As to each Loan Party, the execution, delivery, and
performance by such Loan Party of the Loan Documents to which it is a party do
not and will not (i) violate any material provision of federal, state, or local
law or regulation applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries (or with respect to any Immaterial Subsidiary, to
Borrower's actual knowledge), (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

 

4.3.            Governmental Consents. The execution, delivery, and performance
by each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
(a) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (b) filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Agent for filing
or recordation, as of the Closing Date, and (c) Borrower's post-Closing Date
notice filing of an 8-k statement with the SEC disclosing this Agreement and
transactions contemplated hereby.

 



-39-

 

 

4.4.          Binding Obligations; Perfected Liens.

 

(a)               Each Loan Document has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally.

 

(b)              Agent's Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements and the recordation of the Mortgages (the
parties hereto acknowledge there are no Mortgages as of the Closing Date), in
each case, in the appropriate filing offices), and first priority Liens, subject
only to Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases.

 

4.5.          Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

4.6.          Litigation.

 

(a)               There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Effect.

 

(b)               Schedule 4.6(b) sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings with
asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $100,000 that, as of the Closing Date, is
pending or, to the knowledge of Borrower, after reasonable due inquiry,
threatened against a Loan Party or any of its Subsidiaries, of (i) the parties
to such actions, suits, or proceedings, (ii) the nature of the dispute that is
the subject of such actions, suits, or proceedings, (iii) the procedural status,
as of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties' and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 



-40-

 



 

4.7.            Compliance with Laws. No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

4.8.            No Material Adverse Effect. All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrower to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties' and their Subsidiaries' consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Since December 31, 2012, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Effect
with respect to the Loan Parties and their Subsidiaries.

 

4.9.            Solvency.

 

(a)               Each Loan Party is Solvent.

 

(b)               No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.10.        Employee Benefits. No Loan Party nor any of their respective ERISA
Affiliates maintains or contributes to any Benefit Plan. Except as could not
reasonably be expected to have a Material Adverse Effect, (i) each Employee
Benefit Plan complies with, and has been operated in accordance with, all
applicable laws, including ERISA and the IRC, and the terms of such Employee
Benefit Plan, (ii) no Loan Party has any liability for a fine, penalty, damage,
or excise tax with respect to an Employee Benefit Plan, (iii) no Loan Party has
received notice from a Governmental Authority, plan administrator, or
participant (or any participant's agent) that any such fine, penalty, damage or
excise tax may be owing by such Loan Party and (iv) each Employee Benefit Plan
intended to be qualified under Section 401 of the IRC is so qualified.

 

4.11.        Environmental Condition. Except as set forth on Schedule 4.11,
(a) to Borrower's actual knowledge, no Loan Party's nor any of its Subsidiaries'
properties or assets has ever been used by a Loan Party, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to Borrower's
actual knowledge, after reasonable due inquiry, no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 



-41-

 

 

4.12.        Complete Disclosure. All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Borrower's
industry) furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrower's industry) hereafter furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on December 20, 2019 represent, and
as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrower's good faith estimate, on the date
such Projections are delivered, of the Loan Parties' and their Subsidiaries'
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrower's good faith
estimate, projections or forecasts based on methods and assumptions which
Borrower believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results). As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

 

4.13.        Patriot Act. To the extent applicable, each Loan Party and each of
its Subsidiaries is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the "Patriot Act"). No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

4.14.        Indebtedness. Set forth on Schedule 4.14 is a true and complete
list of all Indebtedness of each Loan Party and each of its Subsidiaries
outstanding immediately prior to the Closing Date that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 



-42-

 

 

4.15.        Payment of Taxes. Except as otherwise permitted under Section 5.5,
all Tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable, except with respect to the federal Tax liabilities set forth in
clause (e) of Schedule 3.6 not to exceed $120,000 in the aggregate. Each Loan
Party and each of its Subsidiaries have made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. Borrower knows of no proposed
Tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.16.        Margin Stock. No Loan Party nor any of its Subsidiaries owns any
Margin Stock or is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock. No part of the proceeds of the loans made to Borrower will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors. No
Loan Party nor any of its Subsidiaries expects to acquire any Margin Stock.

 

4.17.        Governmental Regulation. No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal, state or foreign statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable. No Loan Party nor any of
its Subsidiaries is a "registered investment company" or a company "controlled"
by a "registered investment company" or a "principal underwriter" of a
"registered investment company" as such terms are defined in the Investment
Company Act of 1940.

 

4.18.        OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

 



-43-

 

 

4.19.        Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after reasonable due inquiry, no union representation
question existing with respect to the employees of Borrower or its Subsidiaries
and no union organizing activity taking place with respect to any of the
employees of Borrower or its Subsidiaries. None of Borrower or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Borrower, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

4.20.        Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

 

4.21.        Hedge Agreements. On each date that any Hedge Agreement is executed
by any Hedge Provider, Borrower and each other Loan Party satisfy all
eligibility, suitability and other requirements under the Commodity Exchange Act
(7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.

 

4.22.        Privacy and Information Security. Each Loan Party and its
Subsidiaries have implemented a comprehensive written information security
program that contains administrative, organizational, technical, and physical
safeguards and is designed to (i) secure and protect the IT Assets consistent
with industry best practices; (ii) ensure the security, confidentiality,
integrity and availability of Personal Information and IT Assets; (iii) protect
against any anticipated threats or hazards to the security, confidentiality,
integrity and availability of Personal Information and IT Assets; and (iv)
protect against any actual or suspected (x) loss or unauthorized processing,
use, disclosure, modification or acquisition of or access to any Personal
Information, and/or (y) compromise to the security, confidentiality, integrity
or availability of IT Assets that materially interferes with and adversely
affects a Loan Party’s or its Subsidiaries’ business operations (hereinafter
“Information Security Incident”). Except as set forth in Schedule 4.22, (i) the
Loan Parties and their Subsidiaries have not experienced an Information Security
Incident; (ii) the Loan Parties and their Subsidiaries have not been notified of
and are not the subject of any action, investigation, litigation or claim
related to information security or privacy; and (iii) no Person (including any
Governmental Authority) has made any claim or commenced any action or
investigation against any Loan Party or its Subsidiaries with respect to any
Information Security Incident. The Loan Parties and their Subsidiaries are, and
have been at all times, (i) in compliance with all applicable Privacy Laws; and
(ii) in compliance with all of the relevant Loan Party’s and its Subsidiaries’
policies regarding privacy and information security, including without
limitation (x) all privacy policies and similar disclosures published on the
Loan Party’s and its Subsidiaries websites or mobile apps; and (y) any existing
contractual commitment made by the Loan Party and its Subsidiaries with respect
to Personal Information or the security of IT Assets.

 



-44-

 

 

5.AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:

 

5.1.            Financial Statements, Reports, Certificates. Borrower (a) will
deliver to Agent, with copies for each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein, (b) agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Borrower, (c) agrees to maintain a system of
accounting that enables Borrower to produce financial statements in accordance
with GAAP, and (d) agrees that it will, and will cause each other Loan Party to,
maintain its billing systems and practices substantially as in effect as of the
Closing Date and shall only make material modifications thereto with notice to,
and with the consent of, Agent; provided, Agent's consent shall not be required
for Borrower to notify Account Debtors to make payment to a Controlled Account
Bank pursuant to its obligations under Section 7(k)(i) of the Guaranty and
Security Agreement.

 

5.2.            Reporting. Borrower will deliver to Agent (and if so requested
by Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein.

 

5.3.            Existence. Except as otherwise permitted or required under
Section 6.3 Section 6.4, or Schedule 3.6, Borrower will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect
such Person's valid existence and good standing in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses.

 

5.4.            Maintenance of Properties. Borrower will, and will cause each of
its Subsidiaries to, maintain and preserve all of its assets that are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

 



-45-

 

 

5.5.            Taxes. Borrower will, and will cause each of its Subsidiaries
to, pay in full before delinquency or before the expiration of any extension
period all material governmental assessments and Taxes imposed, levied, or
assessed against it, or any of its assets or in respect of any of its income,
businesses, or franchises, except to the extent that the validity of such
governmental assessment or Tax is the subject of a Permitted Protest.

 

5.6.            Insurance. Borrower will, and will cause each of its
Subsidiaries to, at Borrower's expense, (a) maintain insurance respecting each
of Borrower's and its Subsidiaries' assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies acceptable to Agent (it being agreed that, as of
the Closing Date, Pacific Indemnity Company and Federal Insurance Company are
acceptable to Agent) and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrower in effect as of the Closing Date
are acceptable to Agent). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard non contributory "lender" or "secured
party" clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders' interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. Borrower shall give Agent prompt notice of any loss exceeding
$100,000 covered by its or its Subsidiaries' casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. If any
Loan Party or its Subsidiaries fails to maintain such insurance, Agent may
arrange for such insurance, but at Borrower's expense and without any
responsibility on Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.

 

5.7.            Inspection.

 

(a)               Borrower will, and will cause each of its Subsidiaries to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Borrower and during regular business hours.

 



-46-

 

 

(b)               Borrower will, and will cause each of its Subsidiaries to,
permit Agent, any Lender and each of their respective duly authorized
representatives or agents to conduct appraisals and valuations at such
reasonable times and intervals as Agent may designate.

 

5.8.            Compliance with Laws. Without limiting any of the other
provisions hereof, Borrower will, and will cause each of its Subsidiaries to,
comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

5.9.            Environmental. Borrower will, and will cause each of its
Subsidiaries to,

 

(a)               Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b)               Comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,

 

(c)               Promptly notify Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and

 

(d)               Promptly, but in any event within 5 Business Days of its
receipt thereof, provide Agent with written notice of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against Borrower or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.

 

5.10.        Disclosure Updates. Borrower will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 



-47-

 

 

5.11.        Formation of Subsidiaries. Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 Business Days of such formation or
acquisition (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security Agreement, together with such other security agreements
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value greater than $250,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,
and such other security agreements shall not be required to be provided to Agent
with respect to any Subsidiary of Borrower that is a CFC if providing such
agreements would result in material adverse Tax consequences or the costs to the
Loan Parties of providing such guaranty or such security agreements are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits to Agent and the Lenders of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security
Agreement) and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of Borrower that is a CFC (and none of the Equity Interests of any
Subsidiary of such CFC) shall be required to be pledged if pledging a greater
amount would result in material adverse Tax consequences or the costs to the
Loan Parties of providing such pledge are unreasonably excessive (as determined
by Agent in consultation with Borrower) in relation to the benefits to Agent and
the Lenders of the security afforded thereby (which pledge, if reasonably
requested by Agent, shall be governed by the laws of the jurisdiction of such
Subsidiary), and (c) provide to Agent all other documentation, including one or
more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall constitute a Loan Document.

 

5.12.        Further Assurances. Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
all of the assets of Borrower and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or any other Loan Party with a fair market value in excess of $250,000,
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided that the foregoing shall not apply to
any Subsidiary of Borrower that is a CFC if providing such documents would
result in material adverse Tax consequences or the costs to the Loan Parties of
providing such documents are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby. To the maximum extent permitted by applicable
law, if Borrower or any other Loan Party refuses or fails to execute or deliver
any reasonably requested Additional Documents within a reasonable period of time
following the request to do so, Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party's name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower and
its Subsidiaries, including all of the outstanding capital Equity Interests of
Borrower's Subsidiaries (subject to exceptions and limitations contained in the
Loan Documents with respect to CFCs).

 



-48-

 

 

5.13.        Lender Meetings. Borrower will, within 90 days after the close of
each fiscal year of Borrower, at the request of Agent and upon reasonable prior
notice, hold a meeting (at a mutually agreeable location and time or, at the
option of Agent, by conference call) with all Lenders who choose to attend such
meeting at which meeting shall be reviewed the financial results of the previous
fiscal year and the financial condition of Borrower and its Subsidiaries and the
projections presented for the current fiscal year of Borrower.

 

5.14.        Bank Products. After establishing such relationships in accordance
with Schedule 3.6, the Loan Parties shall maintain their primary depository and
treasury management relationships with Wells Fargo or one or more of its
Affiliates at all times during the term of the Agreement.

 

5.15.        Hedge Agreements. Borrower agrees that it shall offer to Wells
Fargo or one or more of its Affiliates the first opportunity to bid for all
Hedge Agreements to be entered into by any Loan Party or any of its Subsidiaries
during the term of the Agreement.

 

5.16.        OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

 

5.17.        Information Security Requirements; Personal Information. Each Loan
Party shall and shall cause its Subsidiaries to comply, in all material
respects, with all Privacy Laws currently in effect and as they become effective
relating in any way to Personal Information or IT Assets. Each Loan Party and
its Subsidiaries will maintain and comply with a comprehensive written
information security program that contains administrative, organizational,
technical, and physical safeguards and is designed to (i) secure and protect the
IT Assets consistent with industry best practices; (ii) ensure the security,
confidentiality, integrity and availability of Personal Information and IT
Assets; (iii) protect against any anticipated threats or hazards to the
security, confidentiality, integrity and availability of Personal Information
and IT Assets; and (iv) protect against any Information Security Incident. Each
Loan Party and its Subsidiaries will notify Administrative Agent Lenders
promptly (and in any event within 1 Business Day) upon the occurrence of any of
the following): (i) an Information Security Incident; (ii) any action,
investigation, litigation or claim made against any Loan Party or its
Subsidiaries related to information security or privacy; or (iii) any action or
investigation commenced, or any claim made, by any Person (including any
Governmental Authority) with respect to any Information Security Incident.

 



-49-

 

 

6.NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:

 

6.1.            Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

6.2.            Liens. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3.            Restrictions on Fundamental Changes. Borrower will not, and will
not permit any of its Subsidiaries to,

 

(a)               Other than in order to consummate a Permitted Acquisition,
enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties,
provided, that Borrower must be the surviving entity of any such merger to which
it is a party, (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties,

 

(b)               liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution), except for (i) the liquidation or dissolution of a
Loan Party (other than Borrower) or any of its wholly-owned Subsidiaries so long
as all of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, or (ii) the liquidation or
dissolution of a Subsidiary of Borrower that is not a Loan Party (other than any
such Subsidiary the Equity Interests of which (or any portion thereof) is
subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Borrower
that is not liquidating or dissolving,

 

(c)               suspend or cease operating a substantial portion of its or
their business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or

 

(d)               change its classification/status for U.S. federal income tax
purposes.

 

6.4.            Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, Borrower will not, and
will not permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets (including by an allocation of assets among newly divided limited
liability companies pursuant to a "plan of division").

 



-50-

 

 

6.5.            Nature of Business. Borrower will not, and will not permit any
of its Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.

 

6.6.            Prepayments and Amendments. Borrower will not, and will not
permit any of its Subsidiaries to,

 

(a)               Except in connection with Refinancing Indebtedness permitted
by Section 6.1,

 

(i)                 optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Borrower or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, or (C) Seller Subordinated Indebtedness (so long as, in each case
under this clause (C), such payment is permitted by the applicable subordination
agreement or provisions with respect to such promissory note),

 

(ii)              make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or

 

(b)               Directly or indirectly, amend, modify, or change any of the
terms or provisions of:

 

(i)                 any agreement, instrument, document, indenture, or other
writing evidencing or concerning Permitted Indebtedness other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, and (C) Indebtedness permitted under clauses (c), (h), (j) and (k) of
the definition of Permitted Indebtedness, or

 

(ii)              the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.

 

6.7.            Restricted Payments. Borrower will not, and will not permit any
of its Subsidiaries to make any Restricted Payment; provided, that, so long as
it is permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

 

(a)               Borrower may make distributions to former employees, officers,
or directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of Borrower held by
such Persons, provided, that the aggregate amount of such redemptions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $500,000 in the aggregate, and

 



-51-

 

 

(b)               Borrower may make distributions to former employees, officers,
or directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interests of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Borrower.

 

6.8.            Accounting Methods. Borrower will not, and will not permit any
of its Subsidiaries to modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

 

6.9.            Investments. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

 

6.10.        Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:

 

(a)               transactions (other than the payment of management,
consulting, monitoring, or advisory fees) between Borrower or its Subsidiaries,
on the one hand, and any Affiliate of Borrower or its Subsidiaries, on the other
hand, so long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or its
Subsidiaries in excess of $100,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm's
length transaction with a non-Affiliate,

 

(b)               so long as it has been approved by Borrower's or its
applicable Subsidiary's board of directors (or comparable governing body) in
accordance with applicable law, any indemnity provided for the benefit of
directors (or comparable managers) of Borrower or its applicable Subsidiary,

 

(c)               so long as it has been approved by Borrower's or its
applicable Subsidiary's board of directors (or comparable governing body) in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of Borrower and its Subsidiaries in the ordinary course of business
and consistent with industry practice, and

 

(d)               transactions permitted by Section 6.3 or Section 6.7, or any
Permitted Intercompany Advance.

 



-52-

 

 

6.11.        Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes; provided that (x) no part of the proceeds of the
Loans will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors, (y) no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans or contributions
in, or otherwise make such proceeds available to, a Sanctioned Entity or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) that no part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

 

6.12.        Limitation on Issuance of Equity Interests. Except for the issuance
or sale of Qualified Equity Interests by Borrower, Borrower will not, and will
not permit any of its Subsidiaries to issue or sell or enter into any agreement
or arrangement for the issuance or sale of any of its Equity Interests.

 

6.13.        Anti-Corruption Laws/Sanctions. No Loan Party shall (and each Loan
Party shall ensure that none of its Subsidiaries will) (a) directly or, to its
knowledge, indirectly use the proceeds of the credit facilities contemplated
hereunder for any purpose which would breach any Anti-Corruption Law or (b) use,
lend, make payments of, contribute or otherwise make available, all or any part
of the proceeds of the facilities contemplated hereunder to fund or finance any
business activities or transactions (i) of or with a Sanctioned Person or
Sanctioned Entity or (ii) in any other manner which would result in any Loan
Party (or any of its Subsidiaries) or any member of the Lender Group being in
breach of any Sanctions or becoming a Sanctioned Person or Sanctioned Entity.

 

7.                  FINANCIAL COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will:

 

(a)               Minimum EBITDA. Achieve EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

 

Minimum EBITDA Applicable Period $3,750,000 For the one quarter period ending
March 31, 2020 $4,850,000 For the two quarter period ending June 30, 2020
$5,950,000 For the three quarter period ending September 30, 2020

 



-53-

 

 

(b)               Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage
Ratio, measured on a quarter-end basis, of not less than the applicable ratio
set forth in the following table for the applicable period set forth opposite
thereto:

 

Applicable Ratio Applicable Period 1.00:1.00 For the one quarter period ending
March 31, 2020 1.00:1.00 For the two quarter period ending June 30, 2020
1.00:1.00 For the three quarter period ending September 30, 2020 1.00:1.00 For
the four quarter period ending December 31, 2020 1.00:1.00 For the four quarter
period ending March 31, 2021 1.00:1.00 For the four quarter period ending June
30, 2021 1.00:1.00 For the four quarter period ending September 30, 2021
1.00:1.00 For the four quarter period ending December 31, 2021 1.50:1.00 For the
four quarter period ending March 31, 2022 1.60:1.00 For the four quarter period
ending June 30, 2022 2.00:1.00 For the four quarter period ending September 30,
2022 and each quarter-end thereafter

 



-54-

 

 

(c)               Leverage Ratio. Have a Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio Applicable Date(s) 3.50:1.00 December 31, 2020 3.25:1.00 March
31, 2021 3.25:1.00 June 30, 2021 2.50:1.00 September 30, 2021 and each
quarter-end thereafter

 

8.EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

 

8.1.            Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 

8.2.            Covenants. If any Loan Party or any of its Subsidiaries:

 

(a)               fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not
in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if
Borrower refuses to allow Agent or its representatives or agents to visit
Borrower's properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrower's affairs, finances, and
accounts with officers and employees of Borrower), 5.10, 5.11, 5.13, or 5.14 of
this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;

 

(b)               fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if Borrower is not in good standing
in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement
and such failure continues for a period of 15 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;
or

 



-55-

 

 

(c)               fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent;

 

8.3.            Judgments. If one or more judgments, orders, or awards for the
payment of money involving an aggregate amount of $250,000, or more (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 30 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

 

8.4.            Voluntary Bankruptcy, etc. If an Insolvency Proceeding is
commenced by a Loan Party or any of its Subsidiaries;

 

8.5.            Involuntary Bankruptcy, etc. If an Insolvency Proceeding is
commenced against a Loan Party or any of its Subsidiaries and any of the
following events occur: (a) such Loan Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

8.6.            Default Under Other Agreements. If there is (a) a default beyond
any applicable grace period in one or more agreements to which a Loan Party or
any of its Subsidiaries is a party with one or more third Persons relative to a
Loan Party's or any of its Subsidiaries' Indebtedness involving an aggregate
amount of $250,000 or more, and such default (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party's or its Subsidiary's obligations thereunder, or (b) a default in (beyond
any applicable grace period) or an involuntary early termination of one or more
Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party;

 

8.7.            Representations, etc. If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 



-56-

 

 

8.8.            Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement) or if any Guarantor repudiates or revokes or purports to
repudiate or revoke any such guaranty;

 

8.9.            Security Documents. If the Guaranty and Security Agreement or
any other Loan Document that purports to create a Lien, shall, for any reason,
fail or cease to create a valid and perfected and, except to the extent of
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens or the interests of lessors under Capital Leases, first priority
Lien on the Collateral covered thereby, except (a) as a result of a disposition
of the applicable Collateral in a transaction permitted under this Agreement, or
(b) as the result of an action or failure to act on the part of Agent;

 

8.10.          Loan Documents. The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent) be declared to be null and void,
or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or by
any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11.          Change of Control. A Change of Control shall occur, whether
directly or indirectly.

 

9.RIGHTS AND REMEDIES.

 

9.1.            Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrower), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:

 

(a)               (i) declare the principal of, and any and all accrued and
unpaid interest and fees in respect of, the Loans and all other Obligations
(other than the Bank Product Obligations), whether evidenced by this Agreement
or by any of the other Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable and Borrower
shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrower, and (ii) direct
Borrower to provide (and Borrower agrees that upon receipt of such notice it
will provide) Letter of Credit Collateralization to Agent to be held as security
for Borrower's reimbursement obligations for drawings that may subsequently
occur under issued and outstanding Letters of Credit;

 

(b)               declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any
Revolving Lender to make Revolving Loans, (ii) the obligation of the Swing
Lender to make Swing Loans, and (iii) the obligation of Issuing Bank to issue
Letters of Credit; and

 



-57-

 

 

(c)               exercise all other rights and remedies available to Agent or
the Lenders under the Loan Documents, under applicable law, or in equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower's reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and
(2) Bank Product Collateralization to be held as security for Borrower's or its
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, are
all expressly waived by Borrower.

 

9.2.            Remedies Cumulative. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10.WAIVERS; INDEMNIFICATION.

 

10.1.          Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

 

10.2.          The Lender Group's Liability for Collateral. Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

 



-58-

 

 

10.3.          Indemnification. Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an "Indemnified Person") harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys' fees) of any Lender
(other than an Initial Lender) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower's and
its Subsidiaries' compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims Taxes, which shall be governed by
Section 16), other than Taxes which relate to primarily non-Tax claims),
(b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans or issuance of any Letters of Credit hereunder, or the use of the proceeds
of the Loans or the Letters of Credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities"). The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrower was required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrower with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 



-59-

 

 

11.NOTICES.

 

Unless otherwise provided in this Agreement, all notices, demands or requests
for consent relating to this Agreement or any other Loan Document shall be in
writing and (except for financial statements and other informational documents
which may be sent by first-class mail, postage prepaid) shall be personally
delivered or sent by registered or certified mail (postage prepaid, return
receipt requested), overnight courier, electronic mail (at such email addresses
as a party may designate in accordance herewith), or telefacsimile. In the case
of notices, demands or requests for consent to Borrower to any Loan Party or
Agent, as the case may be, they shall be sent to the respective address set
forth below:

 

ASURE SOFTWARE, INC.
3700 N. Capital of Texas Hwy
Suite 350
Austin, TX 78746
Attn: Kelyn Brannon, CFO
Fax No.: (512) 437-2365

 

with copies to:

MESSERLI & KRAMER
1400 Fifth Street Towers
100 South Fifth Street
Minneapolis, MN 55402

Attn: Katheryn A. Gettman, Esq.  

Fax No.: (612) 672-3777  

 

If to Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attn: Technology Finance Manager
Fax No.: (310) 453-7413

 

with copies to:

GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: William A. Starshak, Esq.
Fax No.:  (312) 863-7426

 

Any party hereto may change the address at which they are to receive notices,
demands or requests for consent hereunder, by notice in writing in the foregoing
manner given to the other party. All notices, demands or requests for consent
sent in accordance with this Section 11, shall be deemed received on the earlier
of the date of actual receipt or 3 Business Days after the deposit thereof in
the mail; provided, that (a) notices, demands or requests for consent sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices, demands or requests for consent by
electronic mail shall be deemed received upon the sender's receipt of an
acknowledgment from the intended recipient (such as by the "return receipt
requested" function, as available, return email or other written
acknowledgment).

 



-60-

 

 

12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

(a)               THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

(b)               THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA;
PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)               TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH A "CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 



-61-

 

 

(d)               BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(e)               NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)                IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE
STATE OF CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION
WITH ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE
IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)               WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE
(ii) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)              THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL
REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF
OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL,
OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 



-62-

 

 

(iii)            UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT
A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)             EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE
SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED
INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE,
AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)             THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 



-63-

 

 

(vi)            THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE,
SECTION 644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL
JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE
SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)          THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

 

13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.        Assignments and Participations.

 

(a)           (i)       Subject to the conditions set forth in clause
(a)(ii) below, any Lender may assign and delegate all or any portion of its
rights and duties under the Loan Documents (including the Obligations owed to it
and its Commitments) to one or more assignees (each, an "Assignee"), with the
prior written consent (such consent not be unreasonably withheld or delayed) of:

 

(A)             Borrower; provided, that no consent of Borrower shall be
required (1) if an Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) or Related Fund of a Lender; provided further, that
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within 5 Business Days after having
received notice thereof; and

 

(B)              Agent, Swing Lender, and Issuing Bank; provided, that no
consent of Agent, Swing Lender or Issuing Bank shall be required (1) with
respect to an Initial Lender, if an Event of Default has occurred and is
continuing or (2) in connection with an assignment to a Person that is a Lender
or an Affiliate or Related Fund of a Lender.

 



-64-

 

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             no assignment may be made to a natural person,

 

(B)              no assignment may be made to a Loan Party or an Affiliate of a
Loan Party,

 

(C)              the amount of the Commitments and the other rights and
obligations of the assigning Lender hereunder and under the other Loan Documents
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to Agent) shall be in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (I) an assignment or delegation by any Lender to any
other Lender, an Affiliate of any Lender, or a Related Fund of such Lender or
(II) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000),

 

(D)             each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement,

 

(E)              the parties to each assignment shall execute and deliver to
Agent an Assignment and Acceptance; provided, that Borrower and Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee until written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee,

 

(F)              unless waived by Agent, the assigning Lender or Assignee has
paid to Agent, for Agent's separate account, a processing fee in the amount of
$3,500 (except that no processing fee shall be due for an assignment by a Lender
to one of its Affiliates or Related Funds), and

 

(G)             the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").

 

(b)               From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a "Lender" and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under  this Agreement (and in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto);
provided, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender's obligations under Section 15 and Section 17.9(a).

 



-65-

 

 

(c)               By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent, by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d)               Immediately upon Agent's receipt of the required processing
fee, if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 



-66-

 

 

(e)               Any Lender may at any time sell to one or more commercial
banks, financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrower hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)                In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.

 

(g)               Any other provision in this Agreement notwithstanding, any
Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement in favor of any
Federal Reserve Bank in accordance with Regulation A of the Federal Reserve Bank
or U.S. Treasury Regulation 31 CFR §203.24, or in favor of any other lender or
provider of financing to such Lender, and such Federal Reserve Bank or financing
source may enforce such pledge or security interest in any manner permitted
under applicable law.

 



-67-

 

 

(h)               Agent, acting solely for this purpose, as a non-fiduciary
agent of Borrower, shall maintain, or cause to be maintained at one of its
offices in the United States of America, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of the Term
Loan (and the principal amount thereof and stated interest thereon) held by such
Lender (each, a "Registered Loan"). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Other than
in connection with an assignment by a Lender of all or any portion of its
portion of the Term Loan to an Affiliate of such Lender or a Related Fund of
such Lender (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrower shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Term Loan to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrower, shall maintain a register
comparable to the Register.

 

(i)                 Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Borrower, maintain (or cause to be
maintained) a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"). A Registered Loan (and the Registered
Note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or as
otherwise required by law. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

(j)                 Agent shall make a copy of the Register (and each Lender
shall make a copy of its Participant Register in the extent it has
one) available for review by Borrower from time to time as Borrower may
reasonably request; provided, however, that Borrower shall not share any of the
information contained in the Register or the Participant Register with any third
party except as necessary to establish that such commitments, loans or letters
of credit or other obligations are in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations.

 



-68-

 

 

13.2.        Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.

 

14.AMENDMENTS; WAIVERS.

 

14.1.        Amendments and Waivers.

 

(a)               No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter (subject to Section 14.1(b)(i))), and no consent with respect to
any departure by Borrower or any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

 

(i)                 increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

(ii)                postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,

 

(iii)               reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),

 

(iv)              amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders,

 

(v)                amend, modify, or eliminate Section 3.1 or 3.2,

 



-69-

 

 

(vi)               amend, modify, or eliminate Section 15.11,

 

(vii)              other than as permitted by Section 15.11, release Agent's
Lien in and to any of the Collateral,

 

(viii)             amend, modify, or eliminate the definitions of "Required
Lenders" or "Pro Rata Share",

 

(ix)               contractually subordinate any of Agent's Liens,

 

(x)                other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release Borrower or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by Borrower or
any Guarantor of any of its rights or duties under this Agreement or the other
Loan Documents,

 

(xi)               amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i), (ii) or (iii) or 2.4(f), or

 

(xii)              amend, modify, or eliminate any of the provisions of
Section 13.1 with respect to assignments to, or participations with, Persons who
are Loan Parties or an Affiliate of a Loan Party (any such change shall be
deemed to directly affect all Lenders);

 

(b)               No amendment, waiver, modification, or consent shall amend,
modify, waive, or eliminate,

 

(i)                 (x) the definition of, or any of the terms or provisions of,
the Fee Letter (other than Section 1 of Article A and Article B of the Fee
Letter), without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders) and (y) any of the terms or
provisions of Sections 1, 3 or 4 of Article A and Article B of the Fee Letter or
this Section 14.1(b)(i), without the written consent of Agent, the Required
Lenders, each of the Lenders directly affected thereby and Borrower, or

 

(ii)               any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrower, and the Required Lenders;

 

(c)               No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrower, and the Required Lenders;

 

(d)               No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders; and

 



-70-

 

 

(e)               Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender, and (iii) any amendment contemplated by Section 2.12(d)(iii) of
this Agreement in connection with a Benchmark Transition Event or an Early
Opt-in Election shall be effective as contemplated by such Section 2.12(d)(iii)
hereof.

 

14.2.        Replacement of Certain Lenders.

 

(a)               If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a "Non-Consenting Lender") or any Lender
that made a claim for compensation (a "Tax Lender") with one or more Replacement
Lenders, and the Non-Consenting Lender or Tax Lender, as applicable, shall have
no right to refuse to be replaced hereunder. Such notice to replace the
Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

 

(b)               Prior to the effective date of such replacement, the
Non-Consenting Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due in payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender's or Tax
Lender's, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

 



-71-

 

 

14.3.        No Waivers; Cumulative Remedies. No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.AGENT; THE LENDER GROUP.

 

15.1.        Appointment and Authorization of Agent. Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor shall Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term "agent" in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to act as the secured party under each of the Loan Documents
that create a Lien on any item of Collateral. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 



-72-

 

 

15.2.        Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3.        Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries. No
Agent-Related Person shall have any liability to any Lender, and Loan Party or
any of their respective Affiliates if any request for a Loan, Letter of Credit
or other extension of credit was not authorized by the applicable Borrower.
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Loan Document or applicable law or regulation.

 



-73-

 

 

15.4.        Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

 

15.5.        Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender shall use commercially reasonable efforts to promptly
notify the other Lenders and Agent of such Event of Default. Each Lender shall
be solely responsible for giving any notices to its Participants, if any.
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.

 

15.6.        Credit Decision. Each Lender (and Bank Product
Provider) acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of an investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender (or Bank
Product Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any other Person party to a Loan Document that
may come into the possession of any of the Agent-Related Persons. Each Lender
acknowledges (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (or Bank
Product Provider) with any credit or other information with respect to Borrower,
its Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent's or its
Affiliates' or representatives' possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

 



-74-

 

 

15.7.        Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys' fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender's ratable
thereof. Whether or not the transactions contemplated hereby are consummated,
each of the Lenders, on a ratable basis, shall indemnify and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Agent.

 



-75-

 

 



15.8.        Agent in Individual Capacity. Wells Fargo and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms "Lender" and "Lenders"
include Wells Fargo in its individual capacity.

 

15.9.        Successor Agent. Agent may resign as Agent upon 30 days (10 days if
an Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent's resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrower, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 



-76-

 

 

15.10.       Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11.    Collateral Matters.

 

(a)         The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Borrower or its Subsidiaries
owned no interest at the time Agent's Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to Borrower or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to the sale of,
credit bid, or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the Bank Product Providers (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(ii)(J) shall not be entitled to be, and shall not be, credit bid, or used
in the calculation of the ratable interest of the Lenders and Bank Product
Providers in the Obligations which are credit bid. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrower at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent's authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent's opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrower in respect of) any
and all interests retained by Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably
authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.

 



-77-

 

 

(b)        Agent shall have no obligation whatsoever to any of the Lenders (or
the Bank Product Providers) (i) to verify or assure that the Collateral exists
or is owned by Borrower or its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to impose, maintain,
increase, reduce, implement, or eliminate any particular reserve hereunder or to
determine whether the amount of any reserve is appropriate or not, or (iv) to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent's own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise expressly provided herein.

 



-78-

 

 

15.12.    Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)        Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or its Subsidiaries or
any deposit accounts of Borrower or its Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

 

(b)         If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13.    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.

 

15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 



-79-

 

 

15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16.    Financial Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)         is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each financial examination report
respecting Borrower or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)         expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
financial examination will inspect only specific information regarding Borrower
and its Subsidiaries and will rely significantly upon Borrower's and its
Subsidiaries' books and records, as well as on representations of Borrower's
personnel,

 

(d)        agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

 

(e)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 



-80-

 

 

(f)         In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrower or its Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender's notice to
Agent, whereupon Agent promptly shall request of Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Borrower or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

16. WITHHOLDING TAXES.

 

16.1.        Payments. All payments made by any Loan Party hereunder or under
any note or other Loan Document will be made without setoff, counterclaim, or
other defense. In addition, any and all payments by or on account of any
obligation of any Loan Party under any Loan Document will be made free and clear
of, and without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 16, the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made. Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts issued by the applicable Governmental Authority imposing
the Tax evidencing such payment by Borrower. Borrower agrees to timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 



-81-

 

 

16.2.        Exemptions.

 

(a)        If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:

 

(i)        if such Lender or Participant is a Foreign Lender and is claiming the
benefits of the exemption from United States withholding tax pursuant to the
portfolio interest exception under Section 881(c) of the IRC, (A) a certificate
substantially in the form of Exhibit T-1 to the effect that such Foreign Lender
is not (I) a "bank" within the meaning of Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to Borrower within
the meaning of Section 861(c)(3)(C) of the IRC (a "U.S. Tax Compliance
Certificate"), and (B) a properly completed and executed copy of IRS Form W-8BEN
or IRS Form W-8BEN-E;

 

(ii)        if such Lender or Participant is a Foreign Lender claiming the
benefits of an income Tax treaty to which the United States is a party, a
properly completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article or the "business profits" or "other income"
article of such income Tax treaty, as applicable;

 

(iii)        if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)        if such Lender or Participant is a Foreign Lender but is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit T-2 or Exhibit T-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit T-4 on behalf of each such direct and
indirect partner; or

 



-82-

 

 

(v)         a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)        Each Lender or Participant agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Agent in writing of its legal inability to do so.

 

(c)       If a payment to a Lender or Participant under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender or Participant shall deliver to the Borrower and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

(d)        If a Lender or Participant claims an exemption from withholding Tax
in a jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding Tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its Tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(e)       If a Lender or Participant claims exemption from, or reduction of,
withholding Tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to
Section 16.2(a) or 16.2(d) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(d), if applicable. Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto.

 



-83-

 

 

16.3.        Indemnification.

 

(a)        Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 16) payable or
paid by such Recipient (or its Affiliates) or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto (including reasonable attorneys' and tax
advisor fees and expenses), whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent) or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(b)         Indemnification by the Lenders. Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
13.1(i) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto (including reasonable
attorneys' and tax advisor fees and expenses), whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (b).

 

16.4.        Refunds. If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which Borrower has
paid additional amounts pursuant to this Section 16, so long as no Default or
Event of Default has occurred and is continuing, it shall pay over such refund
to Borrower (but only to the extent of payments made, or additional amounts
paid, by Borrower under this Section 16 with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrower,
upon the request of Agent or such Lender, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender (i) to make available its tax returns
(or any other information which it deems confidential) to Borrower or any other
Person or (ii) to pay any amount pursuant to this Section 16.4 the payment of
which would place such Lender or Agent (or their Affiliates) in a less favorable
net after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 



-84-

 

 

16.5.        Survival. Each party’s obligations under this Section 16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

17. GENERAL PROVISIONS.

 

17.1.        Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

 

17.2.        Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3.        Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5.        Bank Product Providers. Each Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Agent is acting. Agent hereby agrees to act as agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 



-85-

 

 

17.6.        Debtor-Creditor Relationship. The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7.        Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.8.        Revival and Reinstatement of Obligations; Certain Waivers.

 

(a)         If any member of the Lender Group or any Bank Product Provider
repays, refunds, restores, or returns in whole or in part, any payment or
property (including any proceeds of Collateral) previously paid or transferred
to such member of the Lender Group or such Bank Product Provider in full or
partial satisfaction of any Obligation or on account of any other obligation of
any Loan Party under any Loan Document or any Bank Product Agreement, because
the payment, transfer, or the incurrence of the obligation so satisfied is
asserted or declared to be void, voidable, or otherwise recoverable under any
law relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a "Voidable Transfer"), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys' fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and
(ii) Agent's Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made. If, prior to any of the foregoing, (A) Agent's
Liens shall have been released or terminated or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent's Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.

 



-86-

 

 

(b)        Anything to the contrary contained herein notwithstanding, if Agent
or any Lender accepts a guaranty of only a portion of the Obligations pursuant
to any guaranty, Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor's partial payment.

 

17.9.        Confidentiality.

 

(a)         Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans ("Confidential Information") shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder on a confidential basis,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, (x) in connection with, and to the
extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document and (xi) in connection
with any public filing required under applicable law or regulation as determined
in the reasonable discretion of Agent or any Lender.

 



-87-

 

 

(b)         Anything in this Agreement to the contrary notwithstanding, Agent
and Lenders may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of Borrower or the other Loan Parties and the
Commitments provided hereunder in any "tombstone" or other advertisements, on
its website or in other marketing materials of the Agent.

 

(c)        Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrower hereunder (collectively, "Borrower
Materials") available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the "Platform"). The Platform is provided "as is" and "as available."
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party's or Agent's transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person's gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender"). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).

 



-88-

 

 

17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 

17.11.    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties' senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.

 

17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 



-89-

 

 

17.13.    Amendment and Restatement of Second Amended and Restated Credit
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and by the other Loan Documents are not
intended by the parties to be, and shall not constitute, a novation or an accord
and satisfaction of the Obligations or any other obligations owing to Agent or
the Lenders under the Second Amended and Restated Credit Agreement or any other
existing Loan Document including any Bank Product Obligations outstanding on the
Closing Date. On the Closing Date, the credit facilities and the terms and
conditions thereof described in the Second Amended and Restated Credit Agreement
shall be amended and replaced in their entirety by the credit facilities and the
terms and conditions described herein, and all Loans, Letters of Credit, Bank
Product Obligations and other Obligations of each Borrower outstanding as of
such date under the Second Amended and Restated Credit Agreement shall be deemed
to be Loans, Letters of Credit, Bank Product Obligations, and other Obligations
outstanding under the corresponding facilities described herein (such that all
Obligations which are outstanding on the Closing Date under the Second Amended
and Restated Credit Agreement shall become Obligations under this Agreement),
without further action by any Person. Each of the parties hereto hereby
acknowledges and agrees that the reaffirmation of the grant of the security
interests in the Collateral pursuant to the Guaranty and Security Agreement and
in any other Loan Document is not intended to constitute, nor shall it be
construed as constituting, a release of any prior security interests granted by
any Loan Party in favor of Agent for the benefit of itself, the Lenders, and the
Bank Product Providers in or to any Collateral or any other assets of the Loan
Parties, but is intended to constitute a restatement and reconfirmation of the
existing security interests granted by each Loan Party in favor of Agent for the
benefit of itself, the Lenders, and the Bank Product Providers in and to the
Collateral. As a material part of the consideration for Agent and
Lenders entering into this Agreement and in order to induce Lenders to extend
credit pursuant to this Agreement, on the date hereof each Loan Party hereby
releases and forever discharges Agent and each Lender (under the Second Amended
and Restated Credit Agreement) and their directors, officers, employees, agents,
attorneys, affiliates, subsidiaries, successors and assigns from any and all
liabilities, obligations, actions, contracts, claims, causes of action, damages,
demands, costs and expenses whatsoever (collectively "Current Claims"), of every
kind and nature, however evidenced or created, whether known or unknown, arising
prior to the Closing Date involving the extension of credit under or
administration of the Second Amended and Restated Credit Agreement or any other
Loan Documents (as defined in the Second Amended and Restated Credit Agreement),
the Obligations (as defined in the Second Amended and Restated Credit Agreement)
incurred prior to the Closing Date by Borrower or any other transactions
evidenced by the Second Amended and Restated Credit Agreement or the Loan
Documents (as defined in the Second Amended and Restated Credit Agreement). Upon
the effectiveness of this Agreement on the Closing Date, the Lenders hereby
agree to make such inter-Lender assignments among themselves on the Closing Date
as may be required to cause the Revolving Loan Commitment and Term Loan
Commitments of each Lender as of the Closing Date to match the Revolving Loan
Commitments and Term Loan Commitments set forth on Schedule C-1 to this
Agreement. On the Closing Date, each Lender agrees that such Lender holds the
Commitments and Loans set forth on Schedule C-1 to this Agreement.

 



-90-

 

 

17.14.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(i)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(ii)          the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(A)             a reduction in full or in part or cancellation of any such
liability;

 

(B)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



-91-

 

 

17.15.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
"QFC Credit Support" and each such QFC a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "U.S. Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Signature pages to follow.]

 



-92-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  BORROWER:         ASURE SOFTWARE, INC.,
a Delaware corporation       By:  /s/ Patrick Goepel   Name: Patrick Goepel  
Title:    Chief Executive Officer

 

Signature Page to Third Amended and Restated Credit Agreement 

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent and as a Lender         By: /s/ Reid Landers   Name: Reid Landers   Title:
Director



 

Signature Page to Third Amended and Restated Credit Agreement

 



 

 

 

SCHEDULE 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

 

"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

 

"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.

 

"Administrative Questionnaire" has the meaning specified therefor in
Section 13.1(a) of the Agreement.

 

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.

 

"Agent" has the meaning specified therefor in the preamble to the Agreement.

 

Schedule 1.1



Page 1

 

 

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).

 

"Agent's Liens" means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

 

"Agreement" means the Third Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

 

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent Leverage Ratio
calculation delivered to Agent pursuant to Section 5.1 of the Agreement (the
"Leverage Ratio Calculation"); provided, that for the period from the Closing
Date through and including December 31, 2020, the Applicable Margin shall be set
at the margin in the row styled "Level III"; provided further, that any time an
Event of Default has occurred and is continuing, the Applicable Margin shall be
set at the margin in the row styled "Level III":

 

Level Leverage Ratio Calculation Applicable Margin Relative
to Base Rate Loans (the
"Base Rate Margin") Applicable Margin
Relative to LIBOR Rate
Loans (the "LIBOR Rate
Margin") I If the Leverage Ratio is less than 2.00:1.00 2.25% percentage points
3.25% percentage points II If the Leverage Ratio is less than 3.00:1.00 and
greater than or equal to 2.00 to 1.00 2.75% percentage points 3.75% percentage
points III If the Leverage Ratio is equal to or greater than 3.00:1.00 3.25%
percentage points 4.25% percentage points

 

Schedule 1.1



Page 2

 

 

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter. Except as set forth in the foregoing
proviso, the Applicable Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 5.1 of the Agreement;
provided, that if Borrower fails to provide such certification when such
certification is due, the Applicable Margin shall be set at the margin in the
row styled "Level III" as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification. In
the event that the information regarding the Leverage Ratio contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an "Applicable Period") than the
Applicable Margin actually applied for such Applicable Period, then (i) Borrower
shall immediately deliver to Agent a correct certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined as if the correct
Applicable Margin (as set forth in the table above) were applicable for such
Applicable Period, and (iii) Borrower shall immediately deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.

 

"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

 

"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.

 

"Availability" means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

 

"Bail-in Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-in Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Schedule 1.1



Page 3

 

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

 

"Bank Product Agreements" means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.

 

"Bank Product Provider" means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

 

"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of Borrower
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.

 

"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.

 

"Base Rate" means the greatest of (a) 2.00 percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its "prime
rate", with the understanding that the "prime rate" is one of Wells Fargo's base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate (and, if
any such announced rate is below zero, then the rate determined pursuant to this
clause (d) shall be deemed to be zero).

 

Schedule 1.1



Page 4

 

 

"Base Rate Loan" means each portion of the Revolving Loans or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.

 

"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.

 

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBOR Rate for United States
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.

 

"Benchmark Replacement Adjustment" means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for United States dollar-denominated syndicated credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(a)          in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

 

Schedule 1.1



Page 5

 

 

(b)           in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(a)          a public statement or publication of information by or on behalf of
the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;

 

(b)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate, the Federal
Reserve System of the United States (or any successor), an insolvency official
with jurisdiction over the administrator for the LIBOR Rate, a resolution
authority with jurisdiction over the administrator for the LIBOR Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Rate, which states that the administrator of the
LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate; or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Borrower, Agent (in the case of
such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.12(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section
2.12(d)(iii).

 

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

 

Schedule 1.1



Page 6

 

 

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

 

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

 

"BHC Act Affiliate" of a Person means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.

 

"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

"Borrower" has the meaning specified therefor in the preamble to the Agreement.

 

"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.

 

"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term "Business Day" also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) capitalized
software development costs to the extent such costs are deducted from net
earnings under the definition of EBITDA for such period, and (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding Borrower or any of its Affiliates).

 

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

Schedule 1.1



Page 7

 

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.

 

"Change of Control" means that:

 

(a)          any Person or two or more Persons acting in concert (other than the
Permitted Holders), shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of Borrower (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of Borrower entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Borrower; or

 

Schedule 1.1



Page 8

 

 

(b)           any Person or two or more Persons acting in concert (other than
the Permitted Holders), shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of Borrower
or control over the Equity Interests of such Person entitled to vote for members
of the Board of Directors of Borrower on a fully-diluted basis (and taking into
account all such Equity Interests that such Person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such Equity Interests; or

 

(c)           during any period of 24 consecutive months commencing on or after
the First Amended and Restated Closing Date, the occurrence of a change in the
composition of the Board of Directors of Borrower such that a majority of the
members of such Board of Directors are not Continuing Directors; or

 

(d)           Borrower fails to own and control, directly or indirectly, 100% of
the Equity Interests of each other Loan Party.

 

"Change in Law" means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

 

"Closing Date" means the date on which Agent sends Borrower a written notice
that each of the conditions precedent set forth on Schedule 3.1 either have been
satisfied or have been waived.

 

"Code" means the California Uniform Commercial Code, as in effect from time to
time.

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

 

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower's or its Subsidiaries' books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

 

Schedule 1.1



Page 9

 

 

"Commitment" means, with respect to each Lender, its Revolver Commitment, or its
Term Loan Commitment as the context requires, and, with respect to all Lenders,
their Revolver Commitments, or their Term Loan Commitments as the context
requires, in each case as such Dollar amounts are set forth beside such Lender's
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

 

"Confidential Information" has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the First Amended and Restated
Closing Date, and (b) any individual who becomes a member of the Board of
Directors after the First Amended and Restated Closing Date if such individual
was approved, appointed or nominated for election to the Board of Directors by
either the Permitted Holders or a majority of the Continuing Directors, but
excluding any such individual originally proposed for election in opposition to
the Board of Directors in office at the First Amended and Restated Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

 

"Covered Entity" means any of the following:

 

(a)       a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)       a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

Schedule 1.1



Page 10

 

 

(c)       a "covered FSI" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

"Covered Party" has the meaning specified therefor in Section 17.15 of this
Agreement.

 

"Current Assets" means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash, Cash Equivalents and funds held
for clients) which may properly be classified as current assets on a
consolidated balance sheet of Borrower and its Subsidiaries in accordance with
GAAP.

 

"Current Liabilities" means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loan , the Swing
Loans, the Revolving Loans and Borrower's client fund obligations) on a
consolidated balance sheet of Borrower and its Subsidiaries in accordance with
GAAP.

 

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified the Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

 

Schedule 1.1



Page 11

 

 

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

"Deposit Account" means any deposit account (as that term is defined in the
Code).

 

"Designated Account" means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).

 

"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).

 

"Disbursement Agreement" means a disbursement instruction letter, dated as of
even date herewith, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrower.

 

"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

 

"Dollars" or "$" means United States dollars.

 

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

“Early Opt-in Election” means the occurrence of:

 

(a)          (i) a determination by Agent or (ii) a notification by the Required
Lenders to Agent (with a copy to Borrower) that the Required Lenders have
determined that United States dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.12(d)(iii) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and

 

(b)          (i) the election by Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Agent of written notice of such election to Borrower and the
Lenders or by the Required Lenders of written notice of such election to Agent.

 

Schedule 1.1



Page 12

 

 

"Earn-Outs" shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

 

"EBITDA" means, with respect to any fiscal period:

 

(a)          Borrower's consolidated net earnings (or loss),

 

minus

 

(b)          without duplication, the sum of the following amounts of Borrower
for such period to the extent included in determining consolidated net earnings
(or loss) for such period:

 

(i)           any extraordinary, unusual, or non-recurring gains,

 

(ii)          interest income,

 

(iii)          any software development costs to the extent capitalized during
such period,

 

(iv)          exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

 

(v)          income arising by reason of the application of FAS 141R, and

 

(vi)          any sales commissions, costs and expenses to the extent
capitalized during such period in accordance with ASC 606.

 

plus

 

(c)          without duplication, the sum of the following amounts of Borrower
for such period to the extent included in determining consolidated net earnings
(or loss) for such period:

 

(i)           any extraordinary, unusual, or non-recurring non-cash losses,

 

(ii)          Interest Expense,

 

(iii)           Tax expense based on income, profits or capital, including
federal, foreign, state, franchise and similar Taxes (and for the avoidance of
doubt, specifically excluding any sales Taxes or any other Taxes held in trust
for a Governmental Authority),

 

(iv)           depreciation and amortization for such period (including by way
of clarification, amortization of deferred commission expenses to the extent
capitalized during such period in accordance with ASC 606),

 

Schedule 1.1



Page 13

 

 

(v)            with respect to any Permitted Acquisition or Permitted
Disposition, costs, fees, charges, or expenses consisting of out-of-pocket
expenses owed by Borrower or any of its Subsidiaries to any Person for services
performed by such Person in connection with such Permitted Acquisition or such
Permitted Disposition (including, for example, but without limitation,
third-party costs and expenses related to due diligence, quality of earnings
analysis, SEC compliance, legal fees, valuation expenses and audit expenses
related to the business acquired in a Permitted Acquisition or a Permitted
Disposition) incurred within 180 days prior to or after the consummation of such
Permitted Acquisition or such Permitted Disposition, (A) up to an aggregate
amount (for all such items in this clause (v)) for such Permitted Acquisition or
such Permitted Disposition not to exceed the greater of (x) $500,000 or (y) 5.0%
of the Purchase Price of such Permitted Acquisition or such Permitted
Disposition and (B) in any amount to the extent such costs, fees, charges, or
expenses are paid with proceeds of new equity investments in exchange for
Qualified Equity Interests of Borrower contemporaneously made by Permitted
Holders,

 

(vi)          with respect to any Permitted Acquisitions after the First Amended
and Restated Closing Date: (A) purchase accounting adjustments, including,
without limitation, a dollar for dollar adjustment for that portion of revenue
that would have been recorded in the relevant period had the balance of deferred
revenue (unearned income) recorded on the closing balance sheet and before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in accordance with GAAP purchase
accounting rules; and (B) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Borrower's independent auditors, in
each case, as determined in accordance with GAAP,

 

(vii)          fees, costs, charges and expenses, in respect of Earn-Outs
incurred in connection with any Permitted Acquisition to the extent permitted to
be incurred under the Agreement that are required by the application of FAS 141R
to be and are expensed by Borrower and its Subsidiaries,

 

(viii)          non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar
arrangements) minus the amount of any such expenses or charges when paid in cash
to the extent not deducted in the computation of net earnings (or loss),

 

(ix)           one-time non-cash restructuring charges,

 

(x)           non-cash exchange, translation, or performance losses relating to
any hedging transactions or foreign currency fluctuations,

 

Schedule 1.1



Page 14

 

 

(xi)          non-cash losses on sales of fixed assets or write-downs of fixed
or intangible assets,

 

(xii)          fees, costs, charges and expenses, in respect for any Specified
Equity Issuance, to the extent incurred within 180 days of the consummation of
the Specified Equity Issuance, up to an aggregate amount (for all such items in
this clause (xii)) not to exceed $250,000,

 

(xiii)           fees and expenses in respect of any amendment, waiver or
consent with respect to this Agreement and the other Loan Documents, to the
extent (A) incurred within 180 days of the consummation of such amendment,
waiver or consent and (B) paid to or on behalf of the Agent or the Lenders or
legal counsel engaged by the Borrower in connection with any amendment, waiver
or consent (and including the third party out-of-pocket expenses incurred by
Borrower in connection with the quality of earnings report delivered to Agent on
December 14, 2019), and

 

(xiv)          (A) with respect to any Permitted Acquisition, without
duplication, one-time restructuring and integration charges to the extent
actually incurred (excluding, for purposes of clarity, anticipated charges)
including employee severance payments, travel related to integration activities,
and with respect to the relocation or closing of business locations, lease
terminations, moving costs, recruiting fees, duplicate employee wages and other
relocation or closing costs, in each case to the extent incurred within 180 days
of the consummation of such Permitted Acquisition (or solely with respect to
closing of business locations, employee severance payments and lease
terminations, within 365 days of the consummation of such Permitted
Acquisition), (B) pro forma adjustments attributable to headcount reductions
made during the period January 1, 2020 through June 30, 2020 (excluding, for
purposes of clarity, anticipated reductions),  and related severance expense, as
supported by reasonably detailed calculations delivered and reasonably
acceptable to Agent up to an aggregate amount not to exceed $500,000, and (C)
royalties associated with time clock vendors with contracts expiring within six
(6) months of the test date, up to an aggregate amount not to exceed $600,000
for any one Reference Period, up to an aggregate amount (for all such items in
this clause (xiv)) not to exceed 15% of EBITDA for any such Reference Period
(calculated without giving effect to this clause (xiv),

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

For the purposes of calculating EBITDA hereunder, for any period of 4
consecutive fiscal quarters (each, a "Reference Period"), if at any time during
such Reference Period (and after the Closing Date), Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be agreed by Agent) or in such other manner
acceptable to Agent as if any such Permitted Acquisition or adjustment occurred
on the first day of such Reference Period.

 

Schedule 1.1



Page 15

 

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Employee Benefit Plan" means an "employee benefit plan" within the meaning of
Section 3(3) of ERISA which any Loan Party establishes for the benefit of its
employees or for which any Loan Party has liability to make a contribution,
including by reason of being an ERISA Affiliate.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

"Equipment" means equipment (as that term is defined in the Code).

 

Schedule 1.1



Page 16

 

 

"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"European Union" means the European Union, as formed by the Treaty on European
Union on November 1, 1993 (the Maastricht Treaty).

 

"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.

 

"Excess" has the meaning specified therefor in Section 2.14 of the Agreement.

 

"Excess Cash Flow" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP the result
of:

 

(a)          TTM EBITDA,

 

plus

 

(b)          the sum of

 

(i)          foreign, United States, state, or local Tax refunds,

 

(ii)          interest income,

 

(iii)         post-closing Purchase Price adjustments received in cash during
such period in connection with a Permitted Acquisition, and

 

(iv)         the amount of any decrease in Net Working Capital for such period,

 



Schedule 1.1



Page 17

 

 

minus

 

(c)           the sum of

 

(i)          the cash portion of Interest Expense and loan servicing fees paid
during such fiscal period,

 

(ii)         the cash portion of Taxes (on account of income, profits, or
capital) paid during such period,

 

(iii)        all scheduled and voluntary principal payments permitted under the
Agreement during such period (including permitted payments of Seller
Subordinated Indebtedness) and all voluntary prepayments in respect of the
outstanding principal balance of the Term Loan made by Borrower, each to the
extent such payments are permitted under the Agreement,

 

(iv)         the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period,

 

(v)          the amount of cash items included in the calculation of EBITDA
pursuant to clauses (c)(v), (vii), (xi), (xii) and (xiii) of the definition of
EBITDA for such period (to the extent that the applicable payments are not made
with the proceeds of Indebtedness (other than proceeds of Revolving Loans)),

 

(vi)         the distributed earnings of Borrower or its Subsidiaries to the
extent that the declaration or payment of dividends or similar distributions by
Borrower or such Subsidiary is permitted under the Agreement,

 

(vii)         the amount of any increase in Net Working Capital for such period,
and

 

(viii)         any non-cash purchase accounting adjustments with respect to a
Permitted Acquisition added to Borrower's net income (or loss) pursuant to
clause (c)(vi)(B) of the definition of EBITDA.

 

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason not to constitute
an "eligible contract participant" as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

Schedule 1.1



Page 18

 

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient, (a) Taxes imposed on the net income or net profits of any such
Recipient (including any branch profits Taxes), in each case (i) imposed by the
jurisdiction (or by any political subdivision or Taxing authority thereof) in
which such Recipient is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Recipient's principal
office is located in each case as a result of a present or former connection
between such Recipient and the jurisdiction or Taxing authority imposing the Tax
(other than any such connection arising solely from such Recipient having
executed, delivered or performed its obligations or received payment under, or
enforced its rights or remedies under the Agreement or any other Loan Document);
(ii) United States Taxes resulting from a Lender's or a Participant's failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding Taxes imposed on amounts payable to a Foreign Lender
with respect to an applicable interest in a Loan or Commitment pursuant to the
applicable law and based upon the applicable withholding rate in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), provided that Excluded Taxes shall not include (A) any amount
that such Foreign Lender (or its assignor, if any) was previously entitled to
receive pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding Tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding Taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding Taxes imposed under FATCA.

 

"Existing Letters of Credit" means those letters of credit described on Schedule
E-2 to the Agreement.

 

"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.

 

"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC.

 

Schedule 1.1



Page 19

 

 

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

"Fee Letter" means that certain amended and restated fee letter, dated effective
as of January 1, 2019, between Borrower and Agent, in form and substance
reasonably satisfactory to Agent, as such fee letter is amended, amended and
restated, or otherwise modified from time to time

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

"First Amended and Restated Closing Date" means May 25, 2017.

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income Taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity
Interest) during such period.

 

"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (b) Fixed Charges for such period.

 

"Foreign Lender" means any Lender or Participant that is not a U.S. Person.

 

"Fourth Amendment" means that certain Waiver and Amendment No. 4 to Credit
Agreement dated as of November 11, 2019 among Borrower, Agent and Lenders.

 

"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money (including by way of clarification, Earn-Outs) or letters of
credit of Borrower, determined on a consolidated basis in accordance with GAAP,
including, in any event, but without duplication, with respect to Borrower and
its Subsidiaries, the Revolver Usage, the Term Loan, and the amount of their
Capitalized Lease Obligations.

 

"Funding Date" means the date on which a Borrowing occurs.

 

Schedule 1.1

Page 20

 

 

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

"Guarantor" means (a) each Subsidiary of Borrower, and (b) each other Person
that becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement.

 

"Guaranty and Security Agreement" means the Amended and Restated Guaranty and
Security Agreement, dated as of March 29, 2018 with the Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by Borrower
and each of the Guarantors to Agent.

 

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

"Hedge Agreement" means a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

 

"Hedge Provider" means Wells Fargo or any of its Affiliates.

 

"Increase" has the meaning specified therefor in Section 2.14.

 

 Schedule 1.1


Page 21

 

 

"Increase Date" has the meaning specified therefor in Section 2.14.

 

"Increase Joinder" has the meaning specified therefor in Section 2.14.

 

"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), including by way of
clarification, Earn-Outs, (f) all monetary obligations of such Person owing
under Hedge Agreements (which amount shall be calculated based on the amount
that would be payable by such Person if the Hedge Agreement were terminated on
the date of determination), (g) any Disqualified Equity Interests of such
Person, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.

 

"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

"Installment Amount" has the meaning specified therefor in Section 2.2 of the
Agreement.

 

 Schedule 1.1


Page 22

 

 

"Intercompany Subordination Agreement" means the Amended and Restated
Intercompany Subordination Agreement, dated as of even date with the Agreement,
executed and delivered by Borrower, each of its Subsidiaries, and Agent, the
form and substance of which is reasonably satisfactory to Agent.

 

"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.

 

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

 

"IP Reporting Certificate" means a certificate in the form of Exhibit I-1 to the
Agreement.

 

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

 

"ISH" means iSystems Holdings, LLC, a Delaware limited liability company.

 

"ISIH" means iSystems Intermediate Holdco, Inc., a Delaware corporation.

 

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

 Schedule 1.1




Page 23

 

 

"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

 

"IT Assets" means the computer software, hardware, firmware, middleware and
platforms, interfaces, systems, networks, information technology equipment,
facilities, websites, infrastructure and associated documentation owned,
operated or controlled by or on behalf of each Loan Party or its Subsidiaries.

 

"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and "Lenders" means each of the Lenders or any one or more of
them.

 

"Lender Group" means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

"Lender Group Expenses" means all (a) costs or expenses (including Taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable documented out-of-pocket fees or charges paid or incurred
by Agent in connection with the Lender Group's transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent's
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent's
customary and reasonable fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
and reasonable charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (f) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) financial examination, appraisal, and
valuation fees and expenses of Agent related to any financial examinations,
appraisals, or valuation to the extent of the fees and charges (and up to the
amount of any limitation) provided in Section 2.10 of the Agreement, (h) Agent's
and each Initial Lender's reasonable costs and expenses (including reasonable
documented attorneys' fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents , Agent's Liens in and to the Collateral, or
the Lender Group's relationship with Borrower or any of its Subsidiaries,
(i) Agent's and each Initial Lender's reasonable documented out-of-pocket
third-party costs and expenses (including reasonable documented attorneys' fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to the rating of the Term Loan
, CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents , and (j) Agent's and each Lender's reasonable
documented costs and expenses (including reasonable documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents ), or
defending the Loan Documents irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral.

 

Schedule 1.1




Page 24

 

 

"Lender Group Representatives" has the meaning specified therefor in
Section 17.9 of the Agreement.

 

"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

 

"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries' rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

Schedule 1.1




Page 25

 

 

"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
the Agreement.

 

"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of the Agreement.

 

"Letter of Credit Related Person" has the meaning specified therefor in
Section 2.11(f) of the Agreement.

 

"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

 

"Leverage Ratio" means, as of any date of determination the result of (a) the
sum of the amount of Borrower's Funded Indebtedness as of such date to
(b) Borrower's TTM EBITDA as of such date.

 

"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

"LIBOR Notice" means a written notice in the form of Exhibit L-1 to the
Agreement.

 

"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrower in accordance with this Agreement (and, if any
such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.

 

"LIBOR Rate Loan" means each portion of a Revolving Loan or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.

 

"LIBOR Rate Margin" has the meaning set forth in the definition of Applicable
Margin.

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

Schedule 1.1




Page 26

 

 

"Liquidity" means, as of any date of determination, the sum of Availability and
Qualified Cash.

 

"Loan" shall mean any Revolving Loan, Swing Loan, Protective Advance, or Term
Loan made (or to be made) hereunder.

 

"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.

 

"Loan Documents" means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Mortgages, the Trademark Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, and any other instrument or agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

 

"Loan Party" means Borrower or any Guarantor.

 

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower's and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to all or a material portion of the Collateral.

 

"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days' notice without penalty or
premium), and (b) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Effect.

 

"Maturity Date" means December 31, 2024.

 

"Maximum Revolver Amount" means $10,000,000 minus the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement,
and also decreased by the amount of reductions in the Revolver Commitments made
in accordance with Section 2.4(c) of the Agreement.

 

Schedule 1.1




Page 27

 

 

"Minor Acquisition" means an Acquisition for which the purchase price
consideration is less than $2,500,000 and any Indebtedness incurred with respect
to such Acquisition constitutes Seller Subordinated Indebtedness under clause
(j) of such definition.

 

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

 

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

 

"Net Cash Proceeds" means:

 

(a)               with respect to any sale or disposition by Borrower or any of
its Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) Taxes paid or payable to any Taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 2.4(e) of the Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and

 

(b)               with respect to the issuance or incurrence of any Indebtedness
by Borrower or any of its Subsidiaries, or the issuance by Borrower or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) Taxes paid or payable to any
Taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.

 

Schedule 1.1




Page 28

 

 

"Net Working Capital" means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

 

"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.

 

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

 

"Obligations" means (a) all loans (including the Term Loan and the Revolving
Loans (inclusive of Protective Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrower
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans and the Term Loan , (ii) interest accrued on the Revolving Loans
and the Term Loan , (iii) the amount necessary to reimburse Issuing Bank for
amounts paid or payable pursuant to Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under the Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in the Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Original Closing Date" means March 20, 2014.

 

"Original Term Loan" has the meaning specified therefor in Section 2.2 of the
Agreement.

 

 Schedule 1.1




Page 29

 

 

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

"Other Taxes" means all present or future stamp, value added, court or
documentary, intangible, excise or property Taxes, recording, filing or similar
Taxes or charges that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to this
Agreement or any Loan Document.

 

"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.

 

"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.

 

"Paydown Date" means December 2, 2019.

 

"Perfection Certificate" means a certificate in the form of Exhibit P-1 to the
Agreement.

 

"Permitted Acquisition" means any Acquisition so long as:

 

(a)               no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,

 

(b)               no Indebtedness will be incurred, assumed, or would exist with
respect to Borrower or its Subsidiaries as a result of such Acquisition, other
than Indebtedness permitted under clauses (f), (g) or (m) of the definition of
Permitted Indebtedness, and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,

 

(c)               other than with respect to the first two (2) Minor
Acquisitions in any fiscal quarter, Borrower has provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be acceptable to Agent) created by adding the
historical combined financial statements of Borrower (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition, Borrower and its Subsidiaries (i) would have been
in compliance with the financial covenants in Section 7 of the Agreement for the
4 fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition, and (ii) are projected to be in
compliance with the financial covenants in Section 7 of the Agreement for the 4
fiscal quarter period ended one year after the proposed date of consummation of
such proposed Acquisition,

 

 Schedule 1.1




Page 30

 

 

(d)               other than with respect to a Minor Acquisition, at least five
(5) Business Days prior to the consummation of the proposed Acquisition,
Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person's (or assets') historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

 

(e)               immediately after giving effect to the consummation of the
proposed Acquisition, Borrower shall have Availability plus Qualified Cash in an
amount equal to or greater than (i) $11,000,000 at all times prior to the date
that Borrower has delivered a Compliance Certificate pursuant to Section 5.1 for
the fiscal quarter ending December 31, 2020 and (ii) $6,000,000 at all times
thereafter,

 

(f)                the assets being acquired or the Person whose Equity
Interests are being acquired, on a pro forma basis after giving effect to any
eliminations and inclusions set forth in clause (c) above, did not have negative
EBITDA during the 12 consecutive month period most recently concluded prior to
the date of the proposed Acquisition,

 

(g)               Borrower has provided Agent with written notice of the
proposed Acquisition at least 10 Business Days (or 5 Business Days with respect
to a Minor Acquisition) prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition, which agreement and
documents must be reasonably acceptable to Agent,

 

(h)               the assets being acquired (other than a de minimis amount of
assets in relation to Borrower's and its Subsidiaries' total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of Borrower and its Subsidiaries or a business
reasonably related thereto,

 

(i)                 the assets being acquired or the Person whose Equity
Interests are being acquired (other than: (x) a de minimis amount of assets or
Equity Interests in relation to the assets or Equity Interests being acquired or
(y) subject to the clause (k) below, assets or Equity Interests for which the
total purchase consideration does not exceed $5,000,000 in the aggregate) are
located within the United States or the Person whose Equity Interests are being
acquired is organized in a jurisdiction located within the United States (or
Canada and the United Kingdom so long as Agent obtains a first priority Lien in
the assets being acquired),

 

(j)                 the subject assets or Equity Interests, as applicable, are
being acquired directly by a Borrower or one of its Subsidiaries that is a Loan
Party, and, in connection therewith, Borrower or the applicable Loan Party shall
have complied with Section 5.11 or 5.12 of the Agreement, as applicable, of the
Agreement and, in the case of an acquisition of Equity Interests, Borrower or
the applicable Loan Party shall have demonstrated to Agent that the new Loan
Parties have received consideration sufficient to make the joinder documents
binding and enforceable against such new Loan Parties, and

 

 Schedule 1.1




Page 31

 

 

(k)               the purchase consideration payable in respect of all Permitted
Acquisitions (including by way of clarification, each Minor Acquisition)
occurring after the Closing Date (including the proposed Acquisition and
including deferred payment obligations) shall not exceed $30,000,000 plus any
Net Cash Proceeds from the Specified Equity Issuance (to the extent such Net
Cash Proceeds are received within 12 months prior to such Acquisition) in the
aggregate; provided, that the purchase consideration payable in respect of any
single Acquisition or series of related Acquisitions shall not exceed
$12,000,000 plus any Net Cash Proceeds from the Specified Equity Issuance (to
the extent such Net Cash Proceeds are received within 12 months prior to such
Acquisition) in the aggregate.

 

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured commercial lender) business judgment.

 

"Permitted Dispositions" means:

 

(a)               sales, abandonment, or other dispositions of Equipment that is
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Borrower and its Subsidiaries,

 

(b)               sales of inventory to buyers in the ordinary course of
business,

 

(c)               the use or transfer of money or Cash Equivalents in a manner
that is not prohibited by the terms of the Agreement or the other Loan
Documents,

 

(d)               the licensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,

 

(e)               the granting of Permitted Liens,

 

(f)                the sale or discount, in each case without recourse, of
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof,

 

(g)               any involuntary loss, damage or destruction of property,

 

(h)               any involuntary condemnation, seizure or taking, by exercise
of the power of eminent domain or otherwise, or confiscation or requisition of
use of property,

 

(i)                 the leasing or subleasing of assets of Borrower or its
Subsidiaries in the ordinary course of business,

 

(j)                 the sale or issuance of Equity Interests (other than
Disqualified Equity Interests) of Borrower,

 

 Schedule 1.1




Page 32

 

 

(k)               (i) the lapse of registered patents, trademarks, copyrights
and other intellectual property of Borrower and its Subsidiaries to the extent
not economically desirable in the conduct of their business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

 

(l)                 the making of Restricted Payments that are expressly
permitted to be made pursuant to the Agreement,

 

(m)             the making of Permitted Investments,

 

(n)               so long as no Event of Default has occurred and is continuing
or would immediately result therefrom, transfers of assets (i) from Borrower or
any of its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of
Borrower that is not a Loan Party to any other Subsidiary of Borrower,

 

(o)               dispositions of assets acquired by Borrower and its
Subsidiaries pursuant to a Permitted Acquisition consummated within 12 months of
the date of the proposed disposition so long as (i) the consideration received
for the assets to be so disposed is at least equal to the fair market value of
such assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of Borrower and its Subsidiaries, and
(iii) the assets to be so disposed are readily identifiable as assets acquired
pursuant to the subject Permitted Acquisition,

 

(p)               regularly scheduled payment (but not prepayments or payments
following acceleration) by Borrower (directly or indirectly) of interest on the
Seller Subordinated Indebtedness, in each case to the extent such payments are
permitted to be made under the applicable Seller Subordination Agreement, and

 

(q)               sales or dispositions of assets (other than Equity Interests
of Subsidiaries of Borrower or intellectual property of Borrower or its
Subsidiaries) not otherwise permitted in clauses (a) through (o) above so long
as made at fair market value and the aggregate fair market value of all assets
disposed of in fiscal year (including the proposed disposition) would not exceed
$50,000.

 

"Permitted Holder" means Red Oak Partners, LLC.

 

"Permitted Indebtedness" means:

 

(a)               Indebtedness evidenced by the Agreement or the other Loan
Documents,

 

(b)               Indebtedness set forth on Schedule 4.14 to the Agreement and
any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)               Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

 Schedule 1.1




Page 33

 

 

(d)               endorsement of instruments or other payment items for deposit,

 

(e)               Indebtedness consisting of (i) unsecured guarantees incurred
in the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Borrower or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,

 

(f)                unsecured Indebtedness of Borrower that is incurred on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such unsecured Indebtedness does not amortize until 12
months after the Maturity Date, (v) such unsecured Indebtedness does not provide
for the payment of interest thereon in cash or Cash Equivalents prior to the
date that is 12 months after the Maturity Date, and (vi) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent,

 

(g)               Acquired Indebtedness in an amount not to exceed $500,000
outstanding at any one time,

 

(h)               Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,

 

(i)                Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,

 

(j)                the incurrence by Borrower or its Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Borrower's and its Subsidiaries' operations and not for speculative
purposes,

 

(k)               Indebtedness incurred in the ordinary course of business in
respect of credit cards, credit card processing services, debit cards, stored
value cards, commercial cards (including so-called "purchase cards",
"procurement cards" or "p-cards"), or Cash Management Services,

 

(l)                unsecured Indebtedness of Borrower owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Borrower of the Equity
Interests of Borrower that has been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $500,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,

 

 Schedule 1.1




Page 34

 

 

(m)               Seller Subordinated Indebtedness,

 

(n)                contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
Borrower or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

 

(o)                Indebtedness composing Permitted Investments,

 

(p)               unsecured Indebtedness incurred in respect of netting
services, overdraft protection, and other like services, in each case, incurred
in the ordinary course of business,

 

(q)               [reserved],

 

(r)                 Indebtedness in an aggregate outstanding principal amount
not to exceed $50,000 at any time outstanding for all Subsidiaries of Borrower
that are CFCs; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets,

 

(s)                accrual of interest, accretion or amortization of original
issue discount, or the payment of interest in kind, in each case, on
Indebtedness that otherwise constitutes Permitted Indebtedness, and

 

(t)                 any other unsecured Indebtedness incurred by Borrower or any
of its Subsidiaries in an aggregate outstanding amount not to exceed $50,000 at
any one time.

 

"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to
another Subsidiary of Borrower that is not a Loan Party, (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, (d) a Loan Party
to a Subsidiary of Borrower that is not a Loan Party so long as (i) the
aggregate amount of all such loans (by type, not by the borrower) does not
exceed $250,000 outstanding at any one time, (ii) at the time of the making of
such loan, no Event of Default has occurred and is continuing or would result
therefrom, and (iii) Borrower has Availability plus Qualified Cash of $3,000,000
or greater immediately after giving effect to each such loan.

 

"Permitted Investments" means:

 

(a)               Investments in cash and Cash Equivalents,

 

(b)               Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business,

 

 Schedule 1.1




Page 35

 

 

(c)               advances made in connection with purchases of goods or
services in the ordinary course of business,

 

(d)               Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,

 

(e)               Investments owned by any Loan Party or any of its Subsidiaries
on the Closing Date and set forth on Schedule P-1 to the Agreement,

 

(f)                guarantees permitted under the definition of Permitted
Indebtedness,

 

(g)               Permitted Intercompany Advances,

 

(h)               Equity Interests or other securities acquired in connection
with the satisfaction or enforcement of Indebtedness or claims due or owing to a
Loan Party or its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)                 deposits of cash made in the ordinary course of business to
secure performance of operating leases,

 

(j)                 (i) non-cash loans and advances to employees, officers, and
directors of Borrower or any of its Subsidiaries for the purpose of purchasing
Equity Interests in Borrower so long as the proceeds of such loans are used in
their entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $25,000 at any one time,

 

(k)               Permitted Acquisitions,

 

(l)                 Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,

 

(m)              equity Investments by any Loan Party in any Subsidiary of such
Loan Party which is required by law to maintain a minimum net capital
requirement or as may be otherwise required by applicable law,

 

(n)               Investments held by a Person acquired in a Permitted
Acquisition to the extent that such Investments were not made in contemplation
of or in connection with such Permitted Acquisition and were in existence on the
date of such Permitted Acquisition, and

 

(o)               so long as no Event of Default has occurred and is continuing
or would result therefrom, any other Investments in an aggregate amount not to
exceed $25,000 during the term of the Agreement.

 

 Schedule 1.1




Page 36

 

 

"Permitted Liens" means

 

(a)                Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)               Liens for unpaid Taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent, or (ii) do not have
priority over Agent's Liens and the underlying Taxes, assessments, or charges or
levies are the subject of Permitted Protests,

 

(c)                judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,

 

(d)               Liens set forth on Schedule P-2 to the Agreement; provided,
that to qualify as a Permitted Lien, any such Lien described on Schedule P-2 to
the Agreement shall only secure the Indebtedness that it secures on the First
Amended and Restated Closing Date and any Refinancing Indebtedness in respect
thereof,

 

(e)                the interests of lessors under operating leases and
non-exclusive licensors under license agreements,

 

(f)                purchase money Liens or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased or acquired and the proceeds thereof, and (ii) such Lien only
secures the Indebtedness that was incurred to acquire the asset purchased or
acquired or any Refinancing Indebtedness in respect thereof,

 

(g)               Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)               Liens on amounts deposited to secure Borrower's and its
Subsidiaries' obligations in connection with worker's compensation or other
unemployment insurance,

 

(i)                 Liens on amounts deposited to secure Borrower's and its
Subsidiaries' obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

 

(j)                 Liens on amounts deposited to secure Borrower's and its
Subsidiaries' reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,

 

(k)                with respect to any Real Property, easements, rights of way,
and zoning restrictions that do not materially interfere with or impair the use
or operation thereof,

 

(l)                 non-exclusive licenses of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

 

Schedule 1.1




Page 37

 

 

(m)               Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is the subject of permitted Refinancing
Indebtedness and so long as the replacement Liens only encumber those assets
that secured the original Indebtedness,

 

(n)               rights of setoff or bankers' liens upon deposits of funds in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such Deposit Accounts in the ordinary
course of business,

 

(o)               Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted under the definition of
Permitted Indebtedness,

 

(p)               Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(q)                Liens solely on any cash earnest money deposits made by
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,

 

(r)                 Liens assumed by Borrower or its Subsidiaries in connection
with a Permitted Acquisition that secure Acquired Indebtedness,

 

(s)                Liens granted to ISH solely on the equity interests of ISIH
to secure obligations under the iSystems Subordinated Note, subject to the
provisions of the iSystems Subordination Agreement,

 

(t)                 [reserved], and

 

(u)               other Liens which do not secure Indebtedness for borrowed
money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $50,000.

 

"Permitted Protest" means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal Tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower's or its Subsidiaries' books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $1,500,000.

 

 Schedule 1.1




Page 38

 

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

"Personal Information" means any information relating to an identified or
identifiable individual and that any Loan Party or its Subsidiaries owns,
licenses, maintains or possesses, or over which it retains custody or control,
including but not limited to, name; postal address; email address or other
online contact information (such as an online user ID); telephone number; date
of birth; Social Security number (or its equivalent); driver’s license number
(or other government-issued identification number); account information
(including, without limitation, financial account information); payment card
data (including, without limitation, primary account number, expiration date,
service code, full magnetic stripe data or equivalent on a chip,
CAV2/CVC2/CVV2/CID and PIN number); access code, password, security questions
and answers; medical information; health insurance information; biometric data;
persistent device identifiers (including, without limitation, internet protocol
(IP) address); or any other unique identifier or one or more factors specific to
the individual’s physical, physiological, mental, economic, cultural or social
identity.

 

"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

"Privacy Laws" means (i) all applicable international, federal, state,
provincial and local laws, regulations, directives and governmental requirements
relating in any way to the privacy, confidentiality or security of Personal
Information or IT Assets; (ii) all applicable industry standards concerning
privacy, data protection, confidentiality or information security of Personal
Information or IT Assets, including but not limited to, the Payment Card
Industry (“PCI”) Data Security Standard and any other applicable security
standards, requirements, and assessment procedures published by PCI Security
Standards Council (“PCI SSC”) in connection with a PCI SSC program; and (iii)
applicable provisions of each Loan Party’s and its Subsidiaries’ privacy and
information security policies, statements or notices.

 

"Projections" means Borrower's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

"Pro Rata Share" means, as of any date of determination:

 

(a)               with respect to a Lender's obligation to make all or a portion
of the Revolving Loans, with respect to such Lender's right to receive payments
of interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

 Schedule 1.1




Page 39

 

 

(b)               with respect to a Lender's obligation to participate in the
Letters of Credit, with respect to such Lender's obligation to reimburse Issuing
Bank, and with respect to such Lender's right to receive payments of Letter of
Credit Fees, and with respect to all other computations and other matters
related to the Letters of Credit, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders; provided, that if all of the Revolving Loans have been
repaid in full and all Revolver Commitments have been terminated, but Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
as if the Revolver Commitments had not been terminated and based upon the
Revolver Commitments as they existed immediately prior to their termination,

 

(c)               with respect to a Lender's obligation to make all or a portion
of the Term Loan, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Term Loan, and with respect to
all other computations and other matters related to the Term Loan Commitments or
the Term Loan, the percentage obtained by dividing (i) the Term Loan Exposure of
such Lender by (ii) the aggregate Term Loan Exposure of all Lenders,

 

(d)               [Reserved], and

 

(e)               with respect to all other matters and for all other matters as
to a particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the sum
of the Term Loan Exposure of such Lender plus the Revolving Loan Exposure by
(ii) the sum of the aggregate Term Loan Exposure of all Lenders plus the
aggregate Revolving Loan Exposure, in any such case as the applicable percentage
may be adjusted by assignments permitted pursuant to Section 13.1; provided,
that if all of the Loans have been repaid in full, all Letters of Credit have
been made the subject of Letter of Credit Collateralization, and all Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures and Term Loan Exposures had not been repaid,
collateralized, or terminated and shall be based upon the Revolving Loan
Exposures and Term Loan Exposures as they existed immediately prior to their
repayment, collateralization, or termination.

 

"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

 

"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

 Schedule 1.1



Page 40

 

 

"QFC Credit Support" has the meaning specified therefor in Section 17.15 of this
Agreement.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

"Qualified Equity Interest" means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

 

"Real Property Collateral" means any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value in excess of $250,000.

 

"Recipient" means (a) the Agent, (b) any Lender, (c) any Participant; or (d) any
Issuing Bank, as applicable.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Reference Period" has the meaning set forth in the definition of EBITDA.

 

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)               such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)               such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,

 

(c)               if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

 



Schedule 1.1









Page 41

 

 

(d)              the Indebtedness that is refinanced, renewed, or extended is
not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, or extended.

 

"Register" has the meaning set forth in Section 13.1(h) of the Agreement.

 

"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.

 

"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

"Report" has the meaning specified therefor in Section 15.16 of the Agreement.

 

"Required Availability" means that the sum of (a) Availability, plus
(b) Qualified Cash exceeds $35,000,000.

 

"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate Term Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and the Term Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Required Lenders, and (ii) at
any time there are 2 or more Lenders, "Required Lenders" must include at least 2
Lenders (who are not Affiliates of one another).

 

"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower, or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Equity Interests issued by Borrower, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Borrower now
or hereafter outstanding.

 

Schedule 1.1









Page 42

 

 

"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement. The Revolver
Commitment with respect to each Revolving Lender shall be a new Revolver
Commitment to replace the "Revolver Commitment" that was terminated on the
Paydown Date.

 

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

"Revolving Lender" means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

 

"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 

Schedule 1.1





Page 43

 

 

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 

"Securities Account" means a securities account (as that term is defined in the
Code).

 

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

"Second Amended and Restated Closing Date" means March 29, 2018.

 

"Seller Subordinated Indebtedness" means Indebtedness owing under (a) the
Subordinated Amended and Restated Promissory Note from Asure Software, Inc.
dated September 30, 2018, in favor of Michael R. Gilberstadt, as Seller
Representative and attorney-in-fact., so long as (i) the aggregate principal
amount for all such Indebtedness does not exceed $817,818.80 at any one time
outstanding, and (ii) such Indebtedness is subordinated to the Obligations
pursuant to a Seller Subordination Agreement, (b) Subordinated Promissory Note
from Asure Software, Inc. dated January 1, 2018 in favor of Debra P. Berg, as
Seller Representative and attorney-in-fact, so long as (i) the aggregate
principal amount for all such Indebtedness does not exceed $569,893.50 at any
one time outstanding, and (ii) such Indebtedness is subordinated to the
Obligations pursuant to a Seller Subordination Agreement, (c) Contingent
Payments owed to Austin HR, LLC under and pursuant to Section 2.8 of that
certain Asset Purchase Agreement dated April 1, 2018, by and among Asure
Software, Inc., Austin HR, LLC, Laurie Howell and David Hughen so long as
(i) the aggregate principal amount for all such Indebtedness does not exceed
$1,125,000.00 at any one time outstanding, and (ii) such Indebtedness is
subordinated to the Obligations pursuant to a Seller Subordination Agreement,
(d) Subordinated Promissory Note from Asure Software, Inc. dated April 1, 2018
to Wells Fargo Bank, N.A. so long as (i) the aggregate principal amount for all
such Indebtedness does not exceed $450,000.00 at any one time outstanding, and
(ii) such Indebtedness is subordinated to the Obligations pursuant to a Seller
Subordination Agreement, (e) Amended and Restated Subordinated Promissory Note
from Asure Software, Inc. dated July 1, 2018, n favor of Ralph A. Fornuto and
The Canandaigua National Bank and Trust Company so long as (i) the aggregate
principal amount for all such Indebtedness does not exceed $2,207,534.46 at any
one time outstanding, and (ii) such Indebtedness is subordinated to the
Obligations pursuant to a Seller Subordination Agreement, (f) Subordinated
Promissory Note dated July 1, 2018 from USA Payrolls, Inc. in favor of Freedom
Pay, LLC d/b/a USA Payrolls of GA, so long as (i) the aggregate principal amount
for all such Indebtedness does not exceed $700,000.00 at any one time
outstanding, and (ii) such Indebtedness is subordinated to the Obligations
pursuant to a Seller Subordination Agreement, (g) Subordinated Promissory Note
dated July 1, 2018 from USA Payrolls, Inc. in favor of USA Payrolls-Orlando,
LLC, so long as (i) the aggregate principal amount for all such Indebtedness
does not exceed $162,500.00 at any one time outstanding, and (ii) such
Indebtedness is subordinated to the Obligations pursuant to a Seller
Subordination Agreement, (h) Subordinated Promissory Note dated July 1, 2018
from Asure Software, Inc. in favor of Sherwood Grand Ventures, so long as
(i) the aggregate principal amount for all such Indebtedness does not exceed
$270,800.00 at any one time outstanding, and (ii) such Indebtedness is
subordinated to the Obligations pursuant to a Seller Subordination Agreement,
(i) Amended and Restated Subordinated Promissory Note dated July 1, 2019 from
Evolution Payroll Processing LLC and Asure Software, Inc.. in favor of Gregory
D. Erwin, Trustee of the Gregory D. Erwin 2016 Revocable Trust dated January 6,
2016, Daniel G. Pankow, Gary L. Vander Woude and William F, Harvey, so long as
(i) the aggregate principal amount for all such Indebtedness does not exceed
$1,918,802.16 at any one time outstanding, and (ii) such Indebtedness is
subordinated to the Obligations pursuant to a Seller Subordination Agreement,
(j) unsecured Indebtedness (including Earn-Outs) owing to the seller(s) of
assets or Equity Interests to a Loan Party that is incurred by the applicable
Loan Party solely for the purpose of consummating a Permitted Acquisition (and
is not incurred for working capital purposes) so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $15,000,000
at any one time outstanding, (ii) such unsecured Indebtedness is subordinated to
the Obligations on terms and conditions reasonably acceptable to Agent, (iii) no
Event of Default has occurred and is continuing or would result therefrom and
(iv) such unsecured Indebtedness is otherwise on terms and conditions (including
all economic terms and the absence of covenants) reasonably acceptable to Agent.

 

Schedule 1.1



Page 44

 

 

"Seller Subordination Agreement" means, any subordination agreement or
provisions entered in connection with any Seller Subordinated Indebtedness of
the type set forth in clauses (a) through (j) of the definition thereof, in each
case in form and substance satisfactory to Agent, as each such agreement or
provision is amended, restated, supplemented or otherwise modified from time to
time.

 

"Senior Leverage Ratio" means, as of any date of determination the result of
(a) the sum of the amount of Borrower's Funded Indebtedness (excluding Funded
Indebtedness that is contractually subordinated to the Obligations in form and
substance satisfactory to Agent) as of such date to (b) Borrower's TTM EBITDA as
of such date.

 

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

Schedule 1.1







Page 45

 

 

"Specified Amendment" has the meaning specified therefor in the Fourth
Amendment.

 

"Specified Equity Issuance" means, an issuance of Equity Interests by Borrower
on one or more occasions after the Closing Date so long as (i) the proceeds of
such issuance are used solely to fund all or a portion of the purchase price of
a Permitted Acquisition or Permitted Acquisitions (to the extent such proceeds
are received within 12 months prior to such Acquisition), (ii) at the time of
such issuance, no Event of Default has occurred and is continuing or would
result therefrom, (iii) any such issuance is made in accordance with Borrower’s
Governing Documents and applicable law and (iv) such Equity Interests are not
Disqualified Equity Interests.

 

"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

"Subject Holder" has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.

 

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

"Supported QFC" has the meaning specified therefor in Section 17.15 of this
Agreement.

 

"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender's sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.

 

"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.

 

"Taxes" means any all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or Taxing authority thereof or therein, and all
interest, additions to Tax, penalties or similar liabilities with respect
thereto.

 

Schedule 1.1







Page 46

 

 

"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

"Term Loan" has the meaning specified therefor in Section 2.2 of the Agreement.

 

"Term Loan Commitment" means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts were set forth beside such Lender's name under
the applicable heading on Schedule C-1 hereto or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

 

"Term Loan Exposure" means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loan, the amount of such
Lender's Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.

 

"Term Loan Lender" means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

 

"TTM EBITDA" means, as of any date of determination, EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.

 

"TTM Recurring Revenue" means all annually recurring software as a service,
recurring hardware as a service, and cloud (all as determined by Borrower’s
accountants and satisfactory to Agent) subscription revenue and maintenance
support revenue attributable to Borrower or any of its Subsidiaries earned
during such period, calculated on a basis consistent with the financial
statements delivered to Agent prior to the Closing Date, for the 12 month period
most recently ended.

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

"Unfinanced Capital Expenditures" means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

 

Schedule 1.1







Page 47

 

 

"United States" means the United States of America.

 

"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the IRC.

 

"U.S. Special Resolution Regimes" has the meaning specified therefor in Section
17.15 of this Agreement.

 

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.

 

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

 

"Withholding Agent" means Borrower or the Agent, as applicable.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Schedule 1.1







Page 48

 